Exhibit 10.1
EXECUTION COPY
 
 
FIVE-YEAR CREDIT AGREEMENT
dated as of April 14, 2011,
among
HESS CORPORATION,
HESS OIL AND GAS HOLDINGS INC.,
HESS OIL VIRGIN ISLANDS CORPORATION and
HESS INTERNATIONAL HOLDINGS LIMITED,
as initial Borrowing Subsidiaries,
THE LENDERS PARTY HERETO,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
CITIGROUP GLOBAL MARKETS INC.,
THE ROYAL BANK OF SCOTLAND PLC,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and
GOLDMAN SACHS BANK USA,
as Syndication Agents
BANK OF AMERICA, N.A.
BNP PARIBAS and
DNB NOR BANK ASA
as Co-Arrangers and Co-Syndication Agents
BAYERISCHE LANDESBANK,
DEUTSCHE BANK AG
HSBC BANK USA N.A. and
THE BANK OF NOVA SCOTIA
as Co-Documentation Agents
J.P. MORGAN SECURITIES LLC,
CITIGROUP GLOBAL MARKETS INC.,
RBS SECURITIES INC.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and
GOLDMAN SACHS BANK USA,
as Joint Lead Arrangers and Joint Bookrunners
 
$4,000,000,000 REVOLVING CREDIT FACILITY
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I
   
 
        Definitions
   
 
        SECTION 1.01.  
Defined Terms
    1   SECTION 1.02.  
Classification of Loans and Borrowings
    20   SECTION 1.03.  
Terms Generally
    20   SECTION 1.04.  
Accounting Terms; GAAP
    21      
 
        ARTICLE II
   
 
        The Credits
   
 
        SECTION 2.01.  
Commitments
    21   SECTION 2.02.  
Loans and Borrowings
    21   SECTION 2.03.  
Requests for Revolving Borrowings
    22   SECTION 2.04.  
Bid Procedure for Competitive Loans
    23   SECTION 2.05.  
Swingline Loans
    25   SECTION 2.06.  
Letters of Credit
    27   SECTION 2.07.  
Funding of Borrowings
    33   SECTION 2.08.  
Interest Elections
    33   SECTION 2.09.  
Termination, Reduction, Extension and Increase of Commitments
    35   SECTION 2.10.  
Repayment of Loans; Evidence of Debt
    38   SECTION 2.11.  
Prepayment of Loans
    39   SECTION 2.12.  
Fees
    39   SECTION 2.13.  
Interest
    41   SECTION 2.14.  
Alternate Rate of Interest
    42   SECTION 2.15.  
Increased Costs
    43   SECTION 2.16.  
Break Funding Payments
    45   SECTION 2.17.  
Taxes
    45   SECTION 2.18.  
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
    48   SECTION 2.19.  
Mitigation Obligations; Replacement of Lenders
    49   SECTION 2.20.  
Borrowing Subsidiaries
    50   SECTION 2.21.  
Defaulting Lenders
    51      
 
        ARTICLE III
   
 
        Representations and Warranties
   
 
        SECTION 3.01.  
Corporate Existence and Power; Compliance with Law and Agreements
    53  

 



--------------------------------------------------------------------------------



 



              SECTION 3.02.  
Corporate Authority
    54   SECTION 3.03.  
Enforceability
    54   SECTION 3.04.  
Financial Condition; No Material Adverse Effect
    54   SECTION 3.05.  
Litigation
    54   SECTION 3.06.  
ERISA
    54   SECTION 3.07.  
Environmental Matters
    55   SECTION 3.08.  
Federal Regulations
    55   SECTION 3.09.  
Investment Company Status
    55   SECTION 3.10.  
Scheduled Debt
    55      
 
        ARTICLE IV
   
 
        Conditions
   
 
        SECTION 4.01.  
Conditions to Effectiveness
    55   SECTION 4.02.  
Conditions to Each Credit Event
    56   SECTION 4.03.  
Conditions to Initial Borrowing by each Borrowing Subsidiary
    57      
 
        ARTICLE V
   
 
        Affirmative Covenants
   
 
        SECTION 5.01.  
Financial Statements and Other Information
    58   SECTION 5.02.  
Notices of Material Events
    59   SECTION 5.03.  
Existence; Conduct of Business
    60   SECTION 5.04.  
Compliance with Contractual Obligations
    60   SECTION 5.05.  
Insurance
    60   SECTION 5.06.  
Compliance with Laws
    60   SECTION 5.07.  
Use of Proceeds
    60      
 
        ARTICLE VI
   
 
        Negative Covenants
   
 
        SECTION 6.01.  
Liens
    61   SECTION 6.02.  
Fundamental Changes
    62   SECTION 6.03.  
Restrictive Agreements
    63   SECTION 6.04.  
Future Subsidiary Guaranties
    63   SECTION 6.05.  
Capitalization Ratios
    63  

 



--------------------------------------------------------------------------------



 



              ARTICLE VII
   
 
        Events of Default
   
 
        ARTICLE VIII
   
 
        The Administrative Agent
   
 
        ARTICLE IX
   
 
        Guarantee
   
 
        ARTICLE X
   
 
        Miscellaneous
   
 
        SECTION 10.01.  
Notices
    70   SECTION 10.02.  
Waivers; Amendments
    71   SECTION 10.03.  
Expenses; Indemnity; Damage Waiver
    72   SECTION 10.04.  
Successors and Assigns
    74   SECTION 10.05.  
Survival
    76   SECTION 10.06.  
USA PATRIOT Act
    77   SECTION 10.07.  
Counterparts; Integration; Effectiveness
    77   SECTION 10.08.  
Severability
    77   SECTION 10.09.  
Right of Setoff
    77   SECTION 10.10.  
Governing Law; Jurisdiction; Consent to Service of Process; Process Agent;
Waiver of Immunity
    78   SECTION 10.11.  
WAIVER OF JURY TRIAL
    78   SECTION 10.12.  
Headings
    79   SECTION 10.13.  
Confidentiality
    79   SECTION 10.14.  
No Fiduciary Relationship
    80      
 
        SCHEDULES:    
 
        Schedule 2.01  
Commitments
        Schedule 2.06  
LC Commitments
        Schedule 3.10  
Scheduled Debt
        Schedule 6.01  
Existing Liens
       

 



--------------------------------------------------------------------------------



 



              EXHIBITS:    
 
        Exhibit A  
Form of Assignment and Acceptance
        Exhibit B  
Form of Note
        Exhibit C-1  
Form of Opinion of Counsel to the Company
        Exhibit C-2  
Form of Opinion of Counsel to the Borrowing Subsidiaries
        Exhibit D  
Form of Notice of LC Activity
        Exhibit E  
Form of Notice of LC Request
        Exhibit F-1  
Form of Borrowing Subsidiary Agreement
        Exhibit F-2  
Form of Borrowing Subsidiary Termination
       

 



--------------------------------------------------------------------------------



 



 

     FIVE-YEAR CREDIT AGREEMENT dated as of April 14, 2011, among HESS
CORPORATION, a Delaware corporation; HESS OIL AND GAS HOLDINGS INC., a Cayman
Islands exempted company incorporated with limited liability, HESS OIL VIRGIN
ISLANDS CORPORATION, a U.S. Virgin Islands corporation, and HESS INTERNATIONAL
HOLDINGS LIMITED, a Cayman Islands exempted company incorporated with limited
liability, as Borrowing Subsidiaries, and each other Borrowing Subsidiary from
time to time party hereto; the LENDERS party hereto; and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.
          The parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, means that
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
          “Accommodation Guaranty Indebtedness” shall have the meaning ascribed
to it in clause (e) of Article VII.
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
          “Administrative Agent” means JPMorgan Chase Bank, N.A., in its
capacity as administrative agent hereunder and under the other Loan Documents,
and its successors in such capacity as provided in Article VIII.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.



--------------------------------------------------------------------------------



 



2

          “Agents” means the Administrative Agent, the Syndication Agents and
the Co-Syndication Agents.
          “Agreement” means this Five- Year Revolving Credit Agreement.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the highest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% per annum and (c) the
Adjusted LIBO Rate on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for a deposit in dollars with a maturity of
one month plus 1%. For purposes of clause (c) above, the Adjusted LIBO Rate on
any day shall be based on the rate per annum appearing on the Reuters “LIBOR01”
screen displaying British Bankers’ Association Interest Settlement Rates (or on
any successor or substitute screen provided by Reuters, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to such day for deposits in
dollars with a maturity of one month. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.
          “Applicable Margin” means, for any day, (a) with respect to any
Eurodollar Revolving Loan, the applicable rate per annum set forth below under
the caption “Eurodollar Spread” based upon the Public Debt Ratings applicable on
such day and (b) with respect to any ABR Revolving Loan, the applicable rate per
annum set forth below under the caption “ABR Spread” based upon the Public Debt
Ratings applicable on such day:

                  Public Debt Rating         Moody’s/S&P/Fitch   Eurodollar
Spread   ABR Spread
Level I
> A3 / A- / A-
    1.100 %     0.100 %
Level II
Baa1 / BBB+ / BBB+
    1.175 %     0.175 %
Level III
Baa2 / BBB / BBB
    1.250 %     0.250 %
Level IV
Baa3 / BBB- / BBB-
    1.575 %     0.575 %
Level V
< Baa3 / BBB- / BBB-
    1.850 %     0.850 %



--------------------------------------------------------------------------------



 



3

          “Applicable Percentage” means, at any time, with respect to any
Lender, the percentage of the total Commitments represented by such Lender’s
Commitment at such time; provided that if any Defaulting Lender exists at such
time, the Applicable Percentages shall be calculated disregarding such
Defaulting Lender’s Commitment. If the Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments and to any Lender’s status
as a Defaulting Lender at the time of determination.
          “Applicable Rate” means, for any day, with respect to the Facility
Fees payable hereunder, the applicable rate per annum set forth below under the
caption “Facility Fee Rate”, based upon the Public Debt Ratings applicable on
such day:

          Public Debt     Rating Moody’s/ S&P/Fitch   Facility Fee Rate
Level I
> A3 / A-/ A-
    0.150 %
Level II
Baa1 / BBB+/ BBB+
    0.200 %
Level III
Baa2 / BBB/ BBB
    0.250 %
Level IV
Baa3 / BBB-/ BBB-
    0.300 %
Level V
< Baa3 / BBB-/ BBB-
    0.400 %

          “Arrangers” means J.P. Morgan Securities LLC, Citigroup Global Markets
Inc., RBS Securities Inc., The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Goldman
Sachs Bank USA, in their capacities as the joint lead arrangers and joint
bookrunners for the credit facility established hereunder.
          “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.04), and accepted by the Administrative Agent, in the
form of Exhibit A or any other form approved by the Administrative Agent.
          “Augmenting Lender” has the meaning assigned to such term in
Section 2.09(e).
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.



--------------------------------------------------------------------------------



 



4

          “Bankruptcy Event” means, with respect to any Person, that such Person
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or has taken any action indicating
its consent to, approval of or acquiescence in, any such proceeding or
appointment; provided that a Bankruptcy Event shall not result solely by virtue
of any ownership interest, or the acquisition of any ownership interest, in such
Person by a Governmental Authority; provided, however, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” means the Company or any Borrowing Subsidiary.
          “Borrowing” means (a) Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, (b) a Swingline Loan or (c) a
Competitive Loan or group of Competitive Loans of the same Type made on the same
date and as to which a single Interest Period is in effect.
          “Borrowing Request” means a request by a Borrower for Revolving Loans
or Swingline Loans in accordance with Section 2.03 or 2.05, as applicable.
          “Borrowing Subsidiary” means (a) each of Hess Oil and Gas Holdings
Inc., a Cayman Islands exempted company incorporated with limited liability,
Hess Oil Virgin Islands Corporation, a U.S. Virgin Islands corporation, and Hess
International Holdings Limited, a Cayman Islands exempted company incorporated
with limited liability, each a Consolidated Subsidiary, and (b) each other
Subsidiary that has been designated as a Borrowing Subsidiary pursuant to
Section 2.20, other than any such Subsidiary that has ceased to be a Borrowing
Subsidiary as provided in Section 2.20.
          “Borrowing Subsidiary Agreement” means a Borrowing Subsidiary
Agreement substantially in the form of Exhibit F-1, duly executed by the Company
and a Subsidiary and approved by the Administrative Agent.
          “Borrowing Subsidiary Termination” means a Borrowing Subsidiary
Termination substantially in the form of Exhibit F-2, duly executed by the
Company.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that the term “Business Day” shall also exclude, when
used in connection with a Eurodollar Loan, any day on which banks are not open
for dealings in dollar deposits in the London interbank market.



--------------------------------------------------------------------------------



 



5

          “Capital Lease” means, with respect to any Person which is the lessee
thereunder, any lease or charter of property, real or personal, which would, in
accordance with GAAP, be recorded as an asset under a capital lease on a balance
sheet of such Person.
          “Capitalized Lease Obligation” means, with respect to any Person on
any date, the amount which would, in accordance with GAAP, be recorded as an
obligation under a Capital Lease on a balance sheet of such Person as lessee
under such Capital Lease as at such date. For all purposes of this Agreement,
Capitalized Lease Obligations shall be deemed to be Debt secured by a Lien.
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender (or, for
purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, rule, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor similar authority) or the United States financial
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
promulgated or issued.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Swingline Loans or Competitive Loans.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Co-Documentation Agents” means Bayerische Landesbank, Deutsche Bank
AG, HSBC Bank USA N.A. and The Bank of Nova Scotia, in their capacities as the
co-documentation agents with respect to the credit facility established hereby.
          “Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and acquire participations in Letters of
Credit and Swingline Loans, as such commitment may be (a) reduced or increased
from time to time pursuant to Section 2.09 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 10.04. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, in an incremental commitment agreement referred to in
Section 2.09(e) pursuant to which such Commitment is established or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Commitment, as applicable.



--------------------------------------------------------------------------------



 



6

          “Commitment Increase” has the meaning assigned to such term in
Section 2.09(e).
          “Company” means Hess Corporation, a Delaware corporation.
          “Company Capitalization Ratio” means, on any date, the ratio,
expressed as a percentage, of (a) Total Consolidated Debt of the Company and its
Consolidated Subsidiaries on such date to (b) Total Capitalization of the
Company and its Consolidated Subsidiaries on such date.
          “Competitive”, when used in reference to any Loan or Borrowing, means
that such Loan, or the Loans comprising such Borrowing, are being made in
accordance with Section 2.04.
          “Competitive Bid” means an offer by a Lender to make a Competitive
Loan in accordance with Section 2.04.
          “Competitive Bid Rate” means, with respect to any Competitive Bid, the
Margin or the Fixed Rate, as applicable, offered by the Lender making such
Competitive Bid.
          “Competitive Bid Request” means a request by a Borrower for
Competitive Bids in accordance with Section 2.04.
          “Consenting Lender” has the meaning assigned to such term in
Section 2.09(d).
          “Consolidated Current Liabilities” means, on any date, all amounts
which, in conformity with GAAP, would be classified as current liabilities on a
consolidated balance sheet of the Company and its Consolidated Subsidiaries as
at such date.
          “Consolidated Intangibles” means, on any date, all assets of the
Company and its Consolidated Subsidiaries, determined on a consolidated basis,
that would, in conformity with GAAP, be classified as intangible assets on a
consolidated balance sheet of the Company and its Consolidated Subsidiaries as
at such date, including, without limitation, unamortized debt discount and
expense, unamortized organization and reorganization expense, costs in excess of
the fair market value of acquired companies, patents, trade or service marks,
franchises, trade names, goodwill and the amount of all write-ups in the book
value of assets resulting from any revaluation thereof (other than revaluations
arising out of foreign currency valuations in conformity with GAAP).
          “Consolidated Net Tangible Assets” means, on any date, the amount
equal to (a) the amount that would, in conformity with GAAP, be included as
assets on the consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at such date minus (b) the sum of (i) Consolidated Intangibles
at such date and (ii) Consolidated Current Liabilities at such date.



--------------------------------------------------------------------------------



 



7

          “Consolidated Subsidiaries” means, with respect to any Person on any
date, all Subsidiaries and other entities whose accounts are consolidated with
the accounts of such Person as of such date in accordance with the principles of
consolidation reflected in the audited financial statements most recently
delivered in accordance with Section 5.01 (or, prior to the first such delivery,
referred to in Section 3.04).
          “Continuing Directors” has the meaning assigned to such term in clause
(i) of Article VII.
          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Co-Syndication Agents” means Bank of America, N.A., BNP Paribas and
DnB Nor Bank ASA, in their capacities as the co-syndication agents with respect
to the credit facility established hereby.
          “Credit Event” means each Borrowing and each issuance, renewal,
extension or increase of a Letter of Credit.
          “Credit Party” means the Administrative Agent, any Issuing Bank, the
Swingline Lender and each other Lender.
          “Debt” means, with respect to any Person, (a) indebtedness for
borrowed money (including, without limitation, indebtedness evidenced by debt
securities), (b) obligations to pay the deferred purchase price of property or
services, except trade accounts payable in the ordinary course of business,
(c) Capitalized Lease Obligations, in the case of each of the foregoing clauses
(a) through (c), for which such Person or any of its Consolidated Subsidiaries
shall be liable as primary obligor or under any Guaranty of any such
indebtedness or other such obligations of an entity not included in such
Person’s consolidated financial statements and (d) any such indebtedness or
other such obligations of any entity not included in such Person’s consolidated
financial statements secured in any manner by any Lien upon any assets of such
Person or any of its Consolidated Subsidiaries; provided that for purposes of
the computation of any Debt under this Agreement there shall be no duplication
of any item of primary or other indebtedness or other obligation referred to
herein above, whether such item reflects the indebtedness or other obligation of
such Person or any of its Consolidated Subsidiaries or of any entity not
included in such Person’s consolidated financial statements; and provided
further that when computing Debt of the Company and its Consolidated
Subsidiaries (other than for purposes of Section 6.01) the first $100,000,000 in
the aggregate for which the Company and its Consolidated Subsidiaries shall be
liable under any Guaranty of any Debt of a Person the accounts of which are not
consolidated with the accounts of the Company in



--------------------------------------------------------------------------------



 



8

its consolidated financial statements shall be excluded from the computation of
Debt of the Company and its Consolidated Subsidiaries.
          “Declining Lender” has the meaning assigned to such term in
Section 2.09(d).
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Defaulting Lender” means any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its Loans, (ii) to fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) to pay to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified in such writing, including, if applicable,
by reference to a specific Default) has not been satisfied, (b) has notified the
Company or any Credit Party in writing, or has made a public statement, to the
effect that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good-faith determination
that a condition precedent (specifically identified in such writing, including,
if applicable, by reference to a specific Default) to funding a Loan cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the
Administrative Agent or an Issuing Bank made in good faith to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans; provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such certification by the Administrative Agent or such Issuing Bank, as
applicable, in form and substance reasonably satisfactory to the Administrative
Agent or such Issuing Bank, as applicable, or (d) has become, or the Lender
Parent of which has become, the subject of a Bankruptcy Event.
          “dollars” or “$” refers to lawful money of the United States of
America.
          “Effective Date” means the date on which the conditions set forth in
Section 4.01 are satisfied.
          “Environmental Laws” means any and all federal, state, local and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or the release of any
materials into the environment.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any of its Consolidated
Subsidiaries directly or



--------------------------------------------------------------------------------



 



9

indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “Eurodollar”, when used in reference to any Loan or Borrowing, means
that such Loan, or the Loans comprising such Borrowing, are bearing interest at
a rate determined by reference to the Adjusted LIBO Rate (or, in the case of a
Competitive Loan, the LIBO Rate).
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Excluded Taxes” means, with respect to any payment made by any
Borrower under any Loan Document, any of the following Taxes imposed on or with
respect to a Credit Party: (a) income or franchise taxes imposed on (or measured
by) net income by (i) the United States of America (or any political subdivision
or taxing authority thereof or therein), or by the jurisdiction under the laws
of which such Credit Party is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located or (ii) any other jurisdiction with which such Credit Party has a
present or former connection (other than any such connection arising solely from
such Credit Party having executed, delivered or become a party to, or performed
its obligations or received a payment under, any Loan Document), (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender or any Issuing Bank is located,
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Company under Section 2.19(b)) or any foreign branch or Affiliate
of a Lender caused by such Lender to make a Loan under Section 2.02(b), any U.S.
Federal withholding tax that is imposed on amounts payable to such Foreign
Lender pursuant to any laws in effect at the time such Foreign Lender becomes a
party to this Agreement or such foreign branch or Affiliate is caused to make
such a Loan or is attributable to such Foreign Lender’s or such foreign branch’s
or Affiliate’s failure or inability to comply with Section 2.17(f), except to
the extent that such Foreign Lender’s assignor (if any) was entitled, at the
time of assignment, to receive additional amounts from any Borrower with respect
to such withholding tax pursuant to Section 2.17(a) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.
          “Existing Maturity Date” has the meaning assigned to such term in
Section 2.09(d).
          “Facility Fee” has meaning ascribed to it in Section 2.12(a).



--------------------------------------------------------------------------------



 



10

          “FATCA” means Sections 1471 through 1474 of the Code, as of the date
of this Agreement (and any amended or successor version that is substantively
comparable), and any regulations or official interpretations thereof.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Officer” means, with respect to the Company, the chief
financial officer, principal accounting officer, treasurer or controller of the
Company.
          “Fitch” means Fitch, Inc., or any successor to its rating agency
business.
          “Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.
          “Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed
Rate.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than the United States of America. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
          “Fronting Fee” has the meaning assigned to such term in
Section 2.12(b).
          “GAAP” means generally accepted accounting principles in the United
States of America as in effect from time to time (including any requirements
thereof promulgated by the SEC).
          “Governmental Authority” means the government of the United States of
America or any other nation or any political subdivision thereof, whether state
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guaranteed Obligations” means all the following obligations, when and
as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise: (a) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on all



--------------------------------------------------------------------------------



 



11

Loans made to any Borrowing Subsidiary, (b) each payment (including payments in
respect of reimbursements of LC Disbursements and interest thereon) required to
be made under this Agreement in respect of any Letter of Credit issued for the
account of any Borrowing Subsidiary and (c) all other monetary obligations under
this Agreement or any other Loan Document, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of any Borrowing Subsidiary.
          “Guaranty” by any Person means any direct or indirect undertaking to
assume, guaranty, endorse, contingently agree to purchase or to provide funds
for the payment of, or otherwise become liable in respect of, any obligation of
any other Person, excluding endorsements for collection or deposit in the
ordinary course of business.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “in writing” means any written communication (including communication
by facsimile and electronic communication) delivered in accordance with
Section 10.01.
          “Increase Effective Date” has the meaning assigned to such term in
Section 2.09(e).
          “Increasing Lender” has the meaning assigned to such term in
Section 2.09(e).
          “Indemnified Taxes” means Taxes, other than (a) Excluded Taxes and
(b) Other Taxes.
          “Indemnitee” shall have the meaning ascribed to it in Section 10.03.
          “Information” shall have the meaning ascribed to it in Section 10.13.
          “Interest Election Request” means a request by a Borrower to convert
or continue a Revolving Borrowing in accordance with Section 2.08.
          “Interest Payment Date” means (a) with respect to any ABR Loan, the
last day of each March, June, September and December, (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day during such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period, (c) with respect to any Swingline Loan, the
day that such Loan is required to be repaid and (d) with respect to



--------------------------------------------------------------------------------



 



12

any Fixed Rate Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Fixed Rate
Borrowing with an Interest Period of more than 90 days’ duration (unless
otherwise specified in the applicable Competitive Bid Request), each day prior
to the last day of such Interest Period that occurs at intervals of 90 days’
duration after the first day of such Interest Period, and any other dates that
are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing.
          “Interest Period” means (a) with respect to any Eurodollar Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is seven days (if
generally available), or one, two, three or six months thereafter, as the
applicable Borrower may elect, and (b) with respect to any Fixed Rate Borrowing,
the period (which shall not be less than one day or more than 360 days)
commencing on the date of such Borrowing and ending on the date specified in the
applicable Competitive Bid Request; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period of one month or more pertaining
to a Eurodollar Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period and (iii) except with respect
to any Lender which otherwise agrees, any Interest Period that otherwise would
extend beyond the Maturity Date applicable to any Lender shall end on the
Maturity Date applicable to such Lender. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
          “Issuing Banks” means each of the Lenders listed on Schedule 2.05 and
such other Lenders, if any, that shall have become an Issuing Bank hereunder as
provided in Section 2.06(k), each in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
          “Issuing Bank Agreement” has the meaning assigned to such term in
Section 2.06(k).
          “Lease Accounting GAAP Change” has the meaning assigned to such term
in Section 1.04.
          “LC Commitment” means, with respect to any Issuing Bank, the maximum
permitted amount of the LC Exposure that may be attributable to Letters of
Credit that, subject to the terms and conditions hereof, are required to be
issued by such



--------------------------------------------------------------------------------



 



13

Issuing Bank. The initial amount of each Issuing Bank’s LC Commitment is set
forth on Schedule 2.05 or, if such Issuing Bank is not listed on such Schedule,
as provided for in Section 2.06(i) or 2.06(k).
          “LC Disbursement” means a payment made by any Issuing Bank pursuant to
a Letter of Credit.
          “LC Notice Time” means, with respect to any requested issuance,
amendment, renewal or extension of a Letter of Credit, (a) 12:00 p.m., New York
City time, at least two Business Days (or, if such longer period shall have been
requested by the Issuing Bank that is the issuer thereof, at least three
Business Days) in advance of the requested date of issuance, amendment, renewal
or extension or (b) such later time as may be approved by the Issuing Bank that
is the issuer thereof as the LC Notice Time with respect to such requested
issuance, amendment, renewal or extension.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrowers at such time. The LC Exposure of any Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.
          “LC Participation Fee” has the meaning assigned to such term in
Section 2.12(b).
          “Lender Parent” means, with respect to any Lender, any Person in
respect of which such Lender is a Subsidiary.
          “Lenders” means the Persons listed on Schedule 2.01, any Augmenting
Lender that shall have become a party hereto pursuant to Section 2.09(e) and any
other Person that shall have become a party hereto pursuant to an Assignment and
Acceptance, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Acceptance. Unless the context requires otherwise, the term
“Lenders” includes the Swingline Lender.
          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
          “LIBO Rate” means, with respect to each Interest Period pertaining to
a Eurodollar Loan, the rate per annum determined by the Administrative Agent to
be the offered rate for deposits in dollars with a term comparable to such
Interest Period that appears on the Bloomberg’s British Banker’s Association
rate page at approximately 11:00 a.m., London time, two Business Days prior to
the beginning of such Interest Period; provided, however, that if at any time
for any reason such offered rate does not appear on the Bloomberg’s British
Banker’s Association rate page, “LIBO Rate” shall mean, with respect to each day
during each Interest Period pertaining to a Eurodollar Loan, the rate per annum
equal to the average (rounded upward to the nearest 1/100 of 1%) of the
respective rates notified to the Administrative Agent by the Reference



--------------------------------------------------------------------------------



 



14

Bank, as the rate, at which such Reference Banks are offered deposits in dollars
at or about 11:00 a.m., London time, two Business Days prior to the beginning of
such Interest Period in the London interbank market for delivery on the first
day of such Interest Period for the number of days comprised therein.
          “Lien” means any mortgage, pledge, security interest, encumbrance,
lien or charge of any kind (including any agreement to give any of the
foregoing), any conditional sale or other title retention agreement, or any
lease in the nature thereof.
          “Loan Documents” means, collectively, this Agreement, each Borrowing
Subsidiary Agreement, each Borrowing Subsidiary Termination and all other
agreements, instruments and documents executed in connection herewith and
therewith, in each case as the same may be amended, restated, modified or
otherwise supplemented from time to time.
          “Loans” means the loans made by the Lenders to the Borrowers pursuant
to this Agreement.
          “Margin” means, with respect to any Competitive Loan bearing interest
at a rate based on the LIBO Rate, the marginal rate of interest, if any, to be
added to or subtracted from the LIBO Rate to determine the rate of interest
applicable to such Loan, as specified by the Lender making such Loan in its
related Competitive Bid.
          “Material Adverse Effect” means (a) when used in any representation
and warranty or covenant of any Borrower on and as of the date hereof, any
event, development or circumstance that has had or could reasonably be expected
to have a material adverse effect on (i) the business, assets, property or
financial condition of the Company and its Consolidated Subsidiaries taken as a
whole, or (ii) the validity or enforceability of this Agreement or the rights
and remedies of the Administrative Agent, the Issuing Banks or the Lenders
hereunder and (b) when used in any representation and warranty or covenant of
any Borrower on any date after the date hereof, any change in the consolidated
financial condition or operations of the Company and its Consolidated
Subsidiaries from that set forth in the audited consolidated financial
statements of the Company as of and for the fiscal year ended December 31, 2010,
that is likely to affect materially and adversely the Company’s ability to
comply with Section 6.05 or to perform its other obligations to the Lenders and
the Issuing Banks under this Agreement.
          “Material Indebtedness” means Debt (other than the Loans and Letters
of Credit) in an aggregate principal amount exceeding $100,000,000.
          “Maturity Date” means April 14, 2016 or the applicable anniversary
thereof as determined in accordance with Section 2.09(d).
          “Maturity Extension Request” has the meaning assigned to such term in
Section 2.09(d).



--------------------------------------------------------------------------------



 



15

          “Moody’s” means Moody’s Investors Service, Inc., and any successor to
its rating agency business.
          “Non-Defaulting Lender” means, at any time, any Lender that is not a
Defaulting Lender at such time.
          “Non-Increasing Lender” has the meaning assigned to such term in
Section 2.09(e).
          “Note” has the meaning ascribed to it in Section 2.10(e).
          “Notice of LC Activity” means a notice substantially in the form of
Exhibit D hereto delivered by an Issuing Bank to the Company and the
Administrative Agent pursuant to Section 2.06(b) with respect to the issuance,
amendment, renewal, extension or expiry of, or a drawing under, a Letter of
Credit.
          “Notice of LC Request” means a notice substantially in the form of
Exhibit E hereto delivered by a Borrower to an Issuing Bank and the
Administrative Agent pursuant to Section 2.06(b) with respect to a proposed
Letter of Credit.
          “Other Taxes” means any present or future stamp, court, documentary,
intangible, recording, filing or similar excise or property Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to any Loan Document.
          “Outstanding Loans” has the meaning assigned to such term in
Section 2.09(e).
          “Participant” has the meaning ascribed to it in Section 10.04.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes that are not yet due or are being
contested in good faith by appropriate proceedings and as to which appropriate
reserves have been set aside in accordance with GAAP;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, and repairmen’s
Liens, Liens for crew’s wages or salvage (or making deposits to release such
Liens) and other like Liens imposed by law, arising in the ordinary course of
business and securing obligations that are not overdue by more than 30 days or
are being contested in good faith by appropriate proceedings and as to which
appropriate reserves have been set aside in accordance with GAAP;
     (c) Liens on standard industry terms imposed by charter parties or under
contracts of affreightment;



--------------------------------------------------------------------------------



 



16

     (d) Liens arising out of judgments or awards against the Company or any of
its Consolidated Subsidiaries with respect to which the Company or such
Consolidated Subsidiary at the time shall currently be prosecuting an appeal or
proceedings for review and with respect to which it shall have secured a stay of
execution pending such appeal or proceedings for review;
     (e) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (f) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds or performance bonds, margin
posted to secure payment or performance under futures, forwards or Swap
Agreements, and other obligations of a like nature, in each case in the ordinary
course of business;
     (g) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property and imperfections of titles imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of the Company or any of its Consolidated
Subsidiaries;
     (h) Liens on any oil and/or gas properties or other mineral interests of
the Company or any of its Consolidated Subsidiaries, whether developed or
undeveloped, arising as security for the Company’s or such Consolidated
Subsidiary’s costs and expenses incurred by it in connection with the
exploration, development or operation of such properties, in favor of a person
who is conducting the exploration, development or operation of such properties,
or in connection with farmout, dry hole, bottom hole, communitization,
unitization, pooling and operating agreements and/or other agreements of like
general nature incident to the acquisition, exploration, development and
operation of such properties or as required by regulatory agencies having
jurisdiction in the premises; and
     (i) overriding royalties, royalties, production payments, net profits
interests or like interests to be paid out of production from oil and/or gas
properties or other mineral interests of the Company or any of its Consolidated
Subsidiaries, or to be paid out of the proceeds from the sale of any such
production;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Debt.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.



--------------------------------------------------------------------------------



 



17

          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at
its principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
          “Public Debt Ratings” means the ratings assigned by S&P, Moody’s and
Fitch to the Company’s senior unsecured non-credit enhanced long term debt. For
purposes of the foregoing, (a) if only one or two of S&P, Moody’s and Fitch
shall have in effect a Public Debt Rating, the Applicable Rate and the
Applicable Margin shall be determined by reference to the available ratings;
(b) if none of S&P, Moody’s and Fitch shall have in effect a Public Debt Rating,
the Applicable Rate and the Applicable Margin will be set in accordance with
Level V under the definition of “Applicable Rate” or “Applicable Margin”, as the
case may be; (c) if the Public Debt Ratings established by S&P, Moody’s and
Fitch shall fall within different levels set forth in the definition of
“Applicable Rate” or “Applicable Margin”, the Applicable Rate and the Applicable
Margin shall be based upon the rating that is the lower of the two highest
ratings, provided that if the highest of such ratings is more than one level
above the second highest of such ratings, the Applicable Rate and the Applicable
Margin shall be determined by reference to the Level that is one Level above
that corresponding to such second highest rating; (d) if any Public Debt Ratings
established by S&P, Moody’s or Fitch shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change; and (e) if S&P, Moody’s or Fitch shall change
the basis on which ratings are established, each reference to the Public Debt
Rating announced by S&P, Moody’s or Fitch, as the case may be, shall refer to
the then equivalent rating by S&P, Moody’s or Fitch, as the case may be.
          “Reference Banks” means JPMorgan Chase Bank, N.A., or such other bank
or banks as may from time to time be designated by the Company and approved by
the Administrative Agent.
          “Register” has the meaning ascribed to it in Section 10.04.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, members, partners,
trustees, employees, agents and advisors of such Person and such Person’s
Affiliates.
          “Required Lenders” means, (a) at any time prior to the termination of
the Commitments pursuant to Article VII, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
aggregate Revolving Credit Exposures and unused Commitments at such time
(provided that, for purposes of declaring the Loans to be due and payable
pursuant to Article VII, the outstanding Competitive Loans of the Lenders shall
be included in their respective Revolving Credit Exposures in determining the
Required Lenders) and (b) for all purposes after the Loans become due and
payable pursuant to Article VII or the Commitments expire or terminate, Lenders
having outstanding Loans and LC Exposures representing more than 50% of the sum
of the aggregate outstanding principal amount of all Loans and LC Exposures.



--------------------------------------------------------------------------------



 



18

          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.
          “Revolving Loan” means a Loan made pursuant to Section 2.03.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor to its rating agency business.
          “SEC” shall mean the United States Securities and Exchange Commission.
          “Scheduled Debt” has the meaning assigned to such term in
Section 3.10.
          “Significant Subsidiary” shall mean, with respect to any Person on any
date, a Consolidated Subsidiary of such Person that as of such date satisfies
the definition of a “significant subsidiary” contained as of the date hereof in
Regulation S-X of the SEC, and shall in any event include, with respect to the
Company, each Borrowing Subsidiary.
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
          “Subsequent Borrowings” has the meaning assigned to such term in
Section 2.09(e).
          “Subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity (a) of which securities or other ownership interests representing
more than 50% of the equity or more than 50% of the ordinary voting power or, in
the case of a partnership, more than 50% of the general partnership interests
are, as of such date, owned, controlled or held, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more Subsidiaries of the
parent or by the parent and one or more Subsidiaries of the parent.
          “Swap Agreement” means any interest rate, currency or commodity swap
agreement or other interest rate, currency or commodity price protection
agreement capable of financial settlement only.



--------------------------------------------------------------------------------



 



19

          “Swap Payment Obligation” means, with respect to any Person, an
obligation of such Person to pay money, either in respect of a periodic payment
or upon termination, to a counterparty under a Swap Agreement, after giving
effect to any netting arrangements between such Person and such counterparty and
such Person’s rights of setoff in respect of such obligation provided for in
such Swap Agreement.
          “Swingline Benchmark Rate” means, for any day, (a) the “ASK” rate for
Federal Funds appearing on the applicable page of the Bloomberg service (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
the offer rates applicable to Federal Funds for a term of one Business Day), as
such rate appears at the time the “Swingline Benchmark Rate” is determined for
such day for purposes hereof by the Administrative Agent (and without giving
effect to any changes thereto after such time or to any average or composite of
such rates for such day), or (b) if the rate referred to in clause (a) above is
not available at such time for any reason, then the Alternate Base Rate for such
day. The Borrowers understand and agree that the rate quoted from the Bloomberg
service is a real-time rate that changes from time to time.
          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
          “Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of the Swingline Loans hereunder.
          “Swingline Loan” means a Loan made pursuant to Section 2.05.
          “Syndication Agents” means Citigroup Global Markets, Inc., The Royal
Bank of Scotland plc, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Goldman Sachs
Bank USA, in their capacities as the syndication agents with respect to the
credit facility established hereby.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Total Capitalization” of any Person on any date means the sum of
(a) Total Consolidated Debt of such Person on such date and (b) shareholders’
equity of such Person on such date, determined on a consolidated basis in
accordance with GAAP.
          “Total Consolidated Debt” of any Person on any date means all Debt of
such Person and its Consolidated Subsidiaries on such date, determined on a
consolidated basis in accordance with GAAP.



--------------------------------------------------------------------------------



 



20

          “Total Exposure” means, with respect to any Lender at any time, the
sum of (a) the Revolving Credit Exposure of such Lender and (b) the aggregate
outstanding principal amount of such Lender’s Competitive Loans.
          “Transactions” means each of the execution, delivery and performance
by the Borrowers of this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the borrowing of Loans under this Agreement
and the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate, the Alternate
Base Rate or, in the case of a Competitive Loan or Borrowing, the LIBO Rate or a
Fixed Rate.
          “USA PATRIOT Act” means the USA PATRIOT Improvement and
Reauthorization Act, Title III of Pub. L. 109-177 (signed into law March 9,
2009, as amended from time to time).
          “Withholding Agent” means any Borrower and the Administrative Agent.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement (including this Agreement), instrument or other document herein shall
be construed as referring to such agreement, instrument or other document as
from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. References herein to the taking of any action hereunder of an
administrative nature by any Borrower shall be deemed to include references to
the



--------------------------------------------------------------------------------



 



21

Company taking such action on such Borrower’s behalf and the Administrative
Agent is expressly authorized to accept any such action taken by the Company as
having the same effect as if taken by such Borrower.
          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, notwithstanding the foregoing, for purposes of this Agreement (other than
Section 5.01) GAAP shall be determined without giving effect to any change
thereto occurring after the date hereof as a result of the adoption of any
proposals set forth in the Proposed Accounting Standards Update, Leases (Topic
840), issued by the Financial Accounting Standards Board on August 17, 2010, or
any other proposals issued by the Financial Accounting Standards Board in
connection therewith, in each case if such change would require treating any
lease or similar agreement as a Capital Lease where such lease or similar
agreement was not required to be so treated under GAAP as in effect on the date
hereof (any such change being referred to herein as the “Lease Accounting GAAP
Change”); provided further that, if the Company notifies the Administrative
Agent that the Company requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision is amended in
accordance herewith.
ARTICLE II
The Credits
          SECTION 2.01. Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Company and the
Borrowing Subsidiaries from time to time during the Availability Period in an
aggregate principal amount not exceeding the amount of such Lender’s Commitment;
provided that after giving effect to each Revolving Credit Loan (a) no Lender’s
Revolving Credit Exposure shall exceed such Lender’s Commitment and (b) the sum
of the Total Exposures of all the Lenders shall not exceed the sum of the
Commitments of all the Lenders. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Loans.
          SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be
made as part of a Borrowing consisting of Revolving Loans of the same Type made
by the Lenders, ratably in accordance with their respective Commitments. Each
Competitive Loan shall be made in accordance with the procedures set forth in



--------------------------------------------------------------------------------



 



22

Section 2.04. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments and Competitive Bids of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
          (b) Subject to Section 2.14, (i) each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the applicable Borrower
may request in accordance herewith and shall be in dollars and (ii) each
Competitive Borrowing shall be comprised entirely of Eurodollar Loans or Fixed
Rate Loans as the applicable Borrower may request in accordance herewith and
shall be in dollars. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $10,000,000. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Competitive Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $10,000,000. Each Swingline Loan shall
be in an amount that is an integral multiple of $1,000,000; provided that a
Swingline Loan may be in an aggregate amount that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of 10 outstanding
Eurodollar Revolving Borrowings.
          SECTION 2.03. Requests for Revolving Borrowings. To request a
Revolving Borrowing, the applicable Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of the proposed Borrowing or (b) in the case of any ABR Borrowing, not
later than 11:00 a.m., New York City time, on the Business Day of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by delivery to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the applicable Borrower, or by the Company on behalf of the applicable Borrower.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:
     (i) the Borrower requesting such Borrowing (or on whose behalf the Company
is requesting such Borrowing);
     (ii) the aggregate amount of the requested Borrowing;



--------------------------------------------------------------------------------



 



23

     (iii) the date of such Borrowing, which shall be a Business Day;
     (iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (v) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (vi) the location and number of the account of the applicable Borrower to
which funds are to be disbursed or, in the case of any ABR Revolving Borrowing
requested to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e), the identity of the Issuing Bank that made such LC
Disbursement.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrower shall be deemed to have selected an Interest Period of
seven days (if generally available) or otherwise of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
          SECTION 2.04. Bid Procedure for Competitive Loans. (a) Subject to the
terms and conditions set forth herein, from time to time during the Availability
Period any Borrower may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans; provided
that after giving effect to each Competitive Loan (i) the sum of the Total
Exposures of all the Lenders shall not exceed the sum of the Commitments of all
the Lenders and (ii) in the event the Maturity Date shall have been extended as
provided in Section 2.09(d), the sum of the LC Exposure attributable to Letters
of Credit expiring after any Existing Maturity Date, the Competitive Loans
maturing after such Existing Maturity Date and the Swingline Exposure
attributable to Swingline Loans maturing after such Existing Maturity Date shall
not exceed the sum of the Commitments that shall have been extended to a date
after the latest expiration date of such Letters of Credit and the latest
maturity date of such Competitive Loans and such Swingline Loans. To request
Competitive Bids, the Company or the applicable Borrowing Subsidiary shall
notify the Administrative Agent of such request by telephone, (i) in the case of
a Eurodollar Competitive Borrowing, not later than 11:00 a.m., New York City
time, four Business Days before the date of the proposed Borrowing and (ii) in
the case of a Fixed Rate Borrowing, not later than 10:00 a.m., New York City
time, one Business Day before the date of the proposed Borrowing. Each such
telephonic Competitive Bid Request shall be confirmed promptly by delivery to
the Administrative Agent of a written Competitive Bid Request in a form approved
by the Administrative Agent and signed by the applicable Borrower, or by the
Company on behalf of the applicable Borrower. Each such telephonic and written
Competitive Bid Request shall specify the following information in compliance
with Section 2.02:



--------------------------------------------------------------------------------



 



24

     (i) the Borrower requesting such Borrowing (or on whose behalf the Company
is requesting such Borrowing);
     (ii) the aggregate amount of the requested Borrowing;
     (iii) the date of such Borrowing, which shall be a Business Day;
     (iv) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;
     (v) the Interest Period to be applicable to such Borrowing, which shall be
a period contemplated by the definition of the term “Interest Period”;
     (vi) the maturity date of such Borrowing, which shall be no less than seven
and no more than 360 days from the requested date of such Borrowing; and
     (vii) the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.07.
Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by facsimile or other electronic communication, inviting the Lenders to
submit Competitive Bids.
          (b) Each Lender may (but shall not have any obligation to) make one or
more Competitive Bids to the applicable Borrower in response to a Competitive
Bid Request. Each Competitive Bid by a Lender must be in a form approved by the
Administrative Agent and must be received in writing by the Administrative Agent
(i) in the case of a Eurodollar Competitive Borrowing, not later than 9:30 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing and (ii) in the case of a Fixed Rate Borrowing, not later than 9:30
a.m., New York City time, on the proposed date of such Competitive Borrowing.
Competitive Bids that do not conform substantially to the form approved by the
Administrative Agent may be rejected by the Administrative Agent, and the
Administrative Agent shall notify the applicable Lender of such rejection as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount (which shall be a minimum of $5,000,000 and an integral multiple of
$1,000,000 and which may equal the entire principal amount of the Competitive
Borrowing requested by the applicable Borrower) of the Competitive Loan or Loans
that the Lender is willing to make, (ii) the Competitive Bid Rate or Rates at
which the Lender is prepared to make such Loan or Loans (expressed as a
percentage rate per annum in the form of a decimal to no more than four decimal
places) and (iii) the Interest Period applicable to each such Loan and the last
day thereof.
          (c) The Administrative Agent shall promptly notify the applicable
Borrower in writing of the Competitive Bid Rate and the principal amount
specified in each Competitive Bid and the identity of the Lender that shall have
made such Competitive Bid.



--------------------------------------------------------------------------------



 



25

          (d) Subject only to the provisions of this paragraph, a Borrower may
accept or reject any Competitive Bid, requested by it. The applicable Borrower
shall notify the Administrative Agent by telephone, confirmed promptly in
writing in a form approved by the Administrative Agent, whether and to what
extent it has decided to accept or reject each Competitive Bid, (i) in the case
of a Eurodollar Competitive Borrowing, not later than 10:30 a.m., New York City
time, three Business Days before the date of the proposed Borrowing and (ii) in
the case of a Fixed Rate Borrowing, not later than 10:30 a.m., New York City
time, on the proposed date of such Competitive Borrowing; provided that (i) the
failure of the applicable Borrower to give such notice shall be deemed to be a
rejection of each Competitive Bid, (ii) a Borrower shall not accept a
Competitive Bid made at a particular Competitive Bid Rate if such Borrower
rejects a Competitive Bid made at a lower Competitive Bid Rate, (iii) the
aggregate amount of the Competitive Bids accepted by a Borrower shall not exceed
the aggregate amount of the requested Competitive Borrowing specified in the
related Competitive Bid Request, (iv) to the extent necessary to comply with
clause (iii) of this proviso, a Borrower may accept Competitive Bids at the same
Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) above, no Competitive Bid shall be accepted for a Competitive
Loan unless such Competitive Loan is in a minimum principal amount of $5,000,000
and an integral multiple of $1,000,000; provided further that if a Competitive
Loan must be in an amount less than $5,000,000 because of the provisions of
clause (iv) above, such Competitive Loan may be for a minimum of $1,000,000 or
any integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) the amounts shall be rounded to integral
multiples of $1,000,000 in a manner determined by the applicable Borrower. A
notice given by a Borrower pursuant to this paragraph shall be irrevocable.
          (e) The Administrative Agent shall promptly notify each bidding Lender
in writing whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.
          (f) If the Administrative Agent shall elect to submit a Competitive
Bid in its capacity as a Lender, it shall submit such Competitive Bid directly
to the applicable Borrower at least one quarter of an hour earlier than the time
by which the other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.
          SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans to the
Company and the Borrowing Subsidiaries from time to time during the Availability
Period in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of the outstanding Swingline Loans
exceeding



--------------------------------------------------------------------------------



 



26

$400,000,000, (ii) the sum of the Total Exposures of all the Lenders exceeding
the sum of the Commitments of all the Lenders or (iii) the sum of the Swingline
Exposure attributable to Swingline Loans maturing after any Existing Maturity
Date, the LC Exposure attributable to Letters of Credit expiring after such
Existing Maturity Date and the Competitive Loans maturing after such Existing
Maturity Date exceeding the sum of the Commitments that shall have been extended
to a date after the latest maturity date of such Swingline Loans and such
Competitive Loans and the latest expiration date of such Letters of Credit;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Swingline Loans.
          (b) To request a Swingline Loan, the applicable Borrower shall notify
the Administrative Agent of such request by telephone not later than 1:00 p.m.,
New York City time, on the day of the proposed Swingline Loan. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by delivery to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and the Swingline Lender and
signed by the applicable Borrower, or by the Company on behalf of the applicable
Borrower. Each such telephonic and written Borrowing Request shall specify the
requested date (which shall be a Business Day) and the amount of the requested
Swingline Loan and the location and number of the account of the applicable
Borrower to which funds are to be disbursed or, in the case of any Swingline
Loan requested to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e), the identity of the Issuing Bank that has made such LC
Disbursement. Promptly following the receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise the
Swingline Lender of the details thereof. The Swingline Lender shall make each
Swingline Loan available to the applicable Borrower by means of a wire transfer
to the account specified in such Borrowing Request or to the applicable Issuing
Bank, as the case may be, by 3:00 p.m., New York City time, on the requested
date of such Swingline Loan.
          (c) The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of the Swingline Loans in which Lenders will be
required to participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each
Lender hereby absolutely and unconditionally agrees to pay, upon receipt of
notice as provided above, to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans. Each Lender acknowledges and agrees that, in making any Swingline Loan,
the Swingline Lender shall be entitled to rely, and shall not incur any
liability for relying, upon the representation and warranty of the Borrowers
deemed made pursuant to Section 4.02. Each Lender further acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not



--------------------------------------------------------------------------------



 



27

be affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or any reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders pursuant to this paragraph), and the Administrative Agent shall promptly
remit to the Swingline Lender the amounts so received by it from the Lenders.
The Administrative Agent shall notify the applicable Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrowers (or other Persons on behalf of the
applicable Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the applicable Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
constitute a Loan and shall not relieve the applicable Borrower of its
obligations to repay such Swingline Loan.
          SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, each of the Company and the Borrowing Subsidiaries,
at its option, may request any Issuing Bank or Issuing Banks to issue for the
account of the Company or the applicable Borrowing Subsidiary, as the case may
be, Letters of Credit denominated in dollars, in form and on terms reasonably
acceptable to the Administrative Agent and the applicable Issuing Banks, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by such Borrower to, or entered into by such Borrower with, any
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. A Letter of Credit issued by an Issuing Bank will only
be of a type approved for issuance hereunder by such Issuing Bank (it being
understood and agreed that standby Letters of Credit shall be deemed of the type
that is approved). An Issuing Bank shall not be under any obligation to issue
any Letter of Credit if any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
Issuing Bank from issuing such Letter of Credit, or any law, rule, regulation or
orders of any Governmental Authority applicable to such Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to



--------------------------------------------------------------------------------



 



28

such Letter of Credit any restriction, reserve or capital requirement (for which
such Issuing Bank is not otherwise compensated hereunder) not in effect on the
Effective Date, or shall impose upon such Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which such
Issuing Bank in good faith deems material to it.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Company or the
applicable Borrowing Subsidiary shall hand deliver or facsimile (or transmit by
electronic communication, if arrangements for doing so have been approved by the
applicable Issuing Bank) to an Issuing Bank and the Administrative Agent, no
later than the applicable LC Notice Time, (i) a Notice of LC Request requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit and (ii) unless otherwise agreed to
by the applicable Issuing Bank, a completed and executed letter of credit
application on such Issuing Bank’s standard form. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the aggregate LC Exposure shall not exceed the
aggregate Commitments, (ii) the portion of the LC Exposure attributable to
Letters of Credit issued by any Issuing Bank shall not exceed the LC Commitment
of such Issuing Bank (unless otherwise agreed by such Issuing Bank) and
(iii) the sum of the Total Exposures of all the Lenders shall not exceed the sum
of the Commitments of all the Lenders. A Letter of Credit shall not be issued or
renewed (other than any renewal pursuant to automatic renewal provisions thereof
after the date on which the applicable Issuing Bank ceases to have the right to
prevent such extension), or amended to increase the stated amount thereof or
extend the expiration date thereof, if the Issuing Bank that is the issuer
thereof shall have received written notice from the Required Lenders, the
Administrative Agent or the Company, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Section 4.02 shall not be
satisfied. Each Issuing Bank shall promptly (and in any event within one
Business Day) notify the Administrative Agent of each issuance, amendment,
renewal, extension or expiry of, and of each drawing under, each Letter of
Credit issued by such Issuing Bank, and shall provide to the Administrative
Agent such other information as the Administrative Agent shall reasonably
request as to the Letters of Credit issued by such Issuing Bank. Without
limiting the foregoing, each Issuing Bank shall deliver a Notice of LC Activity
to the Administrative Agent and the Company within one Business Day of the
issuance, amendment, renewal, extension or expiry of, and of each drawing under,
a Letter of Credit issued by such Issuing Bank. Such Notice of LC Activity shall
include, to the extent applicable, (i) a copy of the applicable Letter of Credit
(or, if applicable, any



--------------------------------------------------------------------------------



 



29

amendment thereof), (ii) information with respect to the stated amount,
beneficiary and expiration date of such Letter of Credit and (iii) information
with respect to the amendment, renewal, extension or expiry of, or drawing
under, such Letter of Credit.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the date that is 30 Business Days prior to the Maturity
Date; provided that no Letter of Credit may expire after the Maturity Date of
any Declining Lender in accordance with Section 2.09 if, after giving effect to
such issuance, the aggregate Commitments of the Consenting Lenders (including
any replacement Lenders) for the period following such Maturity Date would be
less than the stated amount of the Letters of Credit expiring after such
Maturity Date.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, the
Issuing Bank that is the issuer thereof hereby grants to each Lender, and each
Lender hereby acquires from such Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of such Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by such Issuing
Bank and not reimbursed by the applicable Borrower on the date due as provided
in paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the applicable Borrower for any reason. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or any reduction or termination of the Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that, in issuing,
amending, renewing or extending any Letter of Credit, the applicable Issuing
Bank shall be entitled to rely, and shall not incur any liability for relying,
upon the representation and warranty of the Borrowers deemed made pursuant to
Section 2.06(b) or 4.02.
          (e) Reimbursement. If an Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the applicable Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, not later than the
next Business Day following the date that such LC Disbursement is made, if such
Borrower shall have received notice of such LC Disbursement prior to 2:00 p.m.,
New York City time, on the date such LC Disbursement is made, or, if such notice
has not been received by such Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on the Business Day next following
the date on which such Borrower receives such notice by such time; provided that
such Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05



--------------------------------------------------------------------------------



 



30

that such payment be financed with an ABR Revolving Borrowing or a Swingline
Loan in an equivalent amount and, to the extent such Issuing Bank shall have
received the proceeds thereof as contemplated by Section 2.07(a), such
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan. If the applicable
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
such Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from such
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Lenders pursuant to this paragraph), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the applicable Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse any Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
applicable Borrower of its obligation to reimburse such LC Disbursement.
          (f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, any Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders or the Issuing Banks, or any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Banks; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to any Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of



--------------------------------------------------------------------------------



 



31

which are hereby waived by each Borrower to the extent permitted by applicable
law) suffered by such Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank (as determined by a court of competent
jurisdiction in a final and non-appealable judgment), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
          (g) Disbursement Procedures. Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Each Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed in writing) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve such Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.
          (h) Interim Interest. If an Issuing Bank shall make any LC
Disbursement, then, unless the applicable Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that such Borrower reimburses
such LC Disbursement, at the rate per annum then applicable to ABR Revolving
Loans; provided that, if such Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.13(e) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the applicable Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to paragraph (e) of this Section to reimburse
the Issuing Bank shall be for the account of such Lender to the extent of such
payment, and shall be payable on demand or, if no demand has been made, on the
date on which the applicable Borrower reimburses the applicable LC Disbursement
in full.
          (i) Replacement of the Issuing Bank. Any Issuing Bank may be replaced
at any time by written agreement among the Company, the Administrative Agent and
the successor Issuing Bank, and consented to by the replaced Issuing Bank (such
agreements and consent not to be unreasonably delayed or withheld). The
Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the



--------------------------------------------------------------------------------



 



32

rights and obligations of the replaced Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall, unless otherwise provided in such written
agreement, remain a party hereto and shall continue to have all the rights and,
if any Letters of Credit issued by it shall continue to be outstanding, the
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Company
described in clause (g) or (h) of Article VII. Each such deposit shall be held
by the Administrative Agent as collateral for the payment and performance of the
obligations of the Company and the Borrowing Subsidiaries under this Agreement.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Company’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse any Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Company and the Borrowing Subsidiaries for the LC Exposure at
such time or, if the maturity of the Loans has been accelerated (but subject to
the consent of Lenders with LC Exposures representing greater than 50% of the
total LC Exposure), be applied to satisfy other obligations of the Company and
the Borrowing Subsidiaries under this Agreement. If the Company is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Company within three Business Days after all Events of
Default have been cured or waived.
          (k) Designation of Additional Issuing Banks. From time to time, the
Company may by notice to the Administrative Agent and the Lenders designate as
additional Issuing Banks one or more Lenders that agree to serve in such
capacity as provided below. The acceptance by a Lender of any appointment as an
Issuing Bank



--------------------------------------------------------------------------------



 



33

hereunder shall be evidenced by an agreement (an “Issuing Bank Agreement”),
which shall be in a form satisfactory to the Company and the Administrative
Agent, shall set forth the LC Commitment of such Lender and shall be executed by
such Lender, the Company and the Administrative Agent and, from and after the
effective date of such agreement, (i) such Lender shall have all the rights and
obligations of an Issuing Bank under this Agreement and the other Loan Documents
and (ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to include such Lender in its capacity as an Issuing Bank.
          SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders, such
transfers to be made by (i) 12:00 p.m., New York City time, in the case of
Borrowings other than ABR Borrowings and (ii) 2:00 p.m., New York City time, in
the case of ABR Borrowings, in each case on the date such Loan is made; provided
that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such amounts available to the applicable Borrower
by promptly crediting the amounts so received, in like funds, to an account of
such Borrower designated by such Borrower in the applicable Borrowing Request or
Competitive Bid Request; provided that ABR Revolving Loans made to refinance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the applicable Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate or (ii) in the case of a Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
          SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request or as otherwise provided
in Section 2.03. Thereafter, the applicable Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The



--------------------------------------------------------------------------------



 



34

applicable Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Competitive Borrowings or Swingline
Loans, which may not be converted or continued.
          (b) To make an election pursuant to this Section, a Borrower (or the
Company on its behalf) shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by delivery to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the applicable Borrower (or the Company on its behalf).
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If a Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.



--------------------------------------------------------------------------------



 



35

Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Company, then, so long as an Event of Default
is continuing (i) no outstanding Revolving Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Revolving Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.
          SECTION 2.09. Termination, Reduction, Extension and Increase of
Commitments. (a) Unless previously terminated, the Commitments and the LC
Commitments shall terminate on the Maturity Date.
          (b) The Company may at any time terminate, or from time to time
reduce, the aggregate amount of the Commitments; provided that (i) each
reduction of the Commitments shall be in an amount that is an integral multiple
of $10,000,000 and not less than $50,000,000 and (ii) the Company shall not
terminate or reduce the Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.11, the sum of the Total
Exposures of all the Lenders would exceed the total Commitments.
          (c) The Company shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date), if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders based
on their respective Commitments.
          (d) The Company may, by notice to the Administrative Agent (which
shall promptly deliver a copy to each of the Lenders) given not less than
30 days and not more than 90 days prior to any anniversary of the Effective Date
(a “Maturity Extension Request”), request that the Lenders extend the Maturity
Date for an additional one-year period; provided that there shall not be more
than two extensions of the Maturity Date under this paragraph during the term of
this Agreement. Each Lender shall, by notice to the Company and the
Administrative Agent given not later than the 20th day after the date of the
Administrative Agent’s receipt of the Company’s Maturity Extension Request,
advise the Company whether or not it agrees to the requested extension (each
Lender agreeing to a requested extension being called a “Consenting Lender” and
each Lender declining to agree to a requested extension being called a
“Declining Lender”). Any Lender that has not so advised the Company and the
Administrative Agent by such day shall be deemed to have declined to agree to
such extension and shall be a Declining Lender. If Lenders constituting the
Required Lenders shall have agreed to a Maturity Extension Request, then the
Maturity Date shall, as to the Consenting Lenders, be



--------------------------------------------------------------------------------



 



36

extended by one year to the anniversary of the Maturity Date theretofore in
effect. The decision to agree or withhold agreement to any Maturity Extension
Request shall be at the sole discretion of each Lender. The Commitment of any
Declining Lender shall terminate on the Maturity Date in effect prior to giving
effect to any such extension (such Maturity Date being called the “Existing
Maturity Date”). The principal amount of any outstanding Loans made by Declining
Lenders, together with any accrued interest thereon and any accrued fees and
other amounts payable to or for the account of such Declining Lenders hereunder,
shall be due and payable on the Existing Maturity Date, and on the Existing
Maturity Date the Borrowers shall also make such other prepayments of their
respective Loans pursuant to Section 2.11 as shall be required in order that,
after giving effect to the termination of the Commitments of, and all payments
to, Declining Lenders pursuant to this sentence, (i) no Lender’s Revolving
Credit Exposure shall exceed such Lender’s Commitment and (ii) the sum of the
Total Exposures of all the Lenders shall not exceed the sum of the Commitments
of all the Lenders. Notwithstanding the foregoing, (i) no extension of the
Maturity Date pursuant to this paragraph shall become effective unless the
Administrative Agent shall have received documents consistent with those
delivered under Section 4.01(b) through (d), and documents consistent with those
delivered with respect to each Borrowing Subsidiary under Section 4.03(b),
giving effect to such extension, and (ii) the Maturity Date and the Availability
Period, as such terms are used in reference to any Issuing Bank or any Letter of
Credit issued by such Issuing Bank, may not be extended with respect to any
Issuing Bank without the prior written consent of such Issuing Bank (it being
understood and agreed that, in the event any Issuing Bank shall not have
consented to any such extension, (A) such Issuing Bank shall continue to have
all the rights and obligations of an Issuing Bank hereunder through the
applicable Existing Maturity Date (or the Availability Period determined on the
basis thereof, as applicable), and thereafter shall have no obligation to issue,
amend, extend or renew any Letter of Credit (but shall continue to be entitled
to the benefits of Sections 2.06, 2.15, 2.17, 10.03 and 10.09 as to Letters of
Credit issued prior to such time), and (B) the Borrowers shall cause the LC
Exposure attributable to Letters of Credit issued by such Issuing Bank to be
zero no later than the day on which such LC Exposure would have been required to
have been reduced to zero in accordance with the terms hereof without giving
effect to the effectiveness of the extension of the applicable Existing Maturity
Date pursuant to this paragraph (and, in any event, no later than such Existing
Maturity Date)).
          (e) The Company may, at any time and from time to time, by written
notice to the Administrative Agent (which shall deliver a copy thereof to each
Lender), request that the aggregate amount of the Commitments be increased by an
amount that, together with all prior increases in the Commitments pursuant to
this Section, does not exceed $1,000,000,000. Such notice shall set forth the
amount of the requested increase in the aggregate Commitments (which shall be an
integral multiple of $10,000,000) and the date on which such increase is
requested to become effective (which shall not be less than 30 days or more than
60 days after the date of such notice), and shall offer to each Lender the
opportunity to increase its Commitment by its Applicable Percentage of the
proposed increased amount. Each Lender shall, by notice to the Company and the
Administrative Agent given not more than 15 days after the date on which the



--------------------------------------------------------------------------------



 



37

Administrative Agent shall have delivered the Company’s notice, either agree to
increase its Commitment by all or a portion of the offered amount (each Lender
so agreeing being called an “Increasing Lender”) or decline to increase its
Commitment (and any Lender that does not deliver such notice within such period
of 15 days shall be deemed to have declined to increase its Commitment) (each
Lender so declining or being deemed to have declined being called a
“Non-Increasing Lender”). If, on the 15th day after the Administrative Agent
shall have delivered the Company’s notice, the Lenders shall have agreed
pursuant to the preceding sentence to increase their Commitments by an aggregate
amount less than the increase in the aggregate Commitments requested by the
Company, the Company may arrange for one or more banks or other financial
institutions (any such bank or other financial institution being called an
“Augmenting Lender”), which may include any Lender, to extend Commitments or
increase their existing Commitments in an aggregate amount equal to the
unsubscribed amount; provided that each Augmenting Lender, if not already a
Lender hereunder, shall be subject to the approval of the Administrative Agent,
the Issuing Bank and the Swingline Lender (which in each case shall not be
unreasonably withheld). Each Increasing Lender and each Augmenting Lender shall
execute and deliver such incremental commitment agreement and such other
documentation as the Administrative Agent shall specify to evidence its
Commitment and/or its status as a Lender hereunder. Any increase in the
aggregate Commitments may be made in an amount which is less than the increase
requested by the Company if the Company is unable to arrange for, or chooses not
to arrange for, Augmenting Lenders. On the effective date (the “Increase
Effective Date”) of any increase in the aggregate Commitments pursuant to this
paragraph (the “Commitment Increase”), (i) the aggregate principal amount of the
Revolving Loans outstanding (the “Outstanding Loans”) immediately prior to
giving effect to the Commitment Increase on the Increase Effective Date shall be
deemed to be paid; (ii) each Increasing Lender and each Augmenting Lender that
shall have been a Lender prior to the Commitment Increase shall pay to the
Administrative Agent in same day funds an amount equal to the difference between
(A) the product of (1) such Lender’s Applicable Percentage (calculated after
giving effect to the Commitment Increase) multiplied by (2) the amount of the
Subsequent Borrowings (as hereinafter defined) and (B) the product of (1) such
Lender’s Applicable Percentage (calculated without giving effect to the
Commitment Increase) multiplied by (2) the amount of the Outstanding Loans;
(iii) each Augmenting Lender that shall not have been a Lender prior to the
Commitment Increase shall pay to the Administrative Agent in same day funds an
amount equal to the product of (A) such Augmenting Lender’s Applicable
Percentage (calculated after giving effect to the Commitment Increase)
multiplied by (B) the amount of the Subsequent Borrowings; (iv) after the
Administrative Agent receives the funds specified in clauses (ii) and
(iii) above, the Administrative Agent shall pay to each Non-Increasing Lender
the portion of such funds that is equal to the difference between (A) the
product of (1) such Non-Increasing Lender’s Applicable Percentage (calculated
without giving effect to the Commitment Increase) multiplied by (2) the amount
of the Outstanding Loans, and (B) the product of (1) such Non-Increasing
Lender’s Applicable Percentage (calculated after giving effect to the Commitment
Increase) multiplied by (2) the amount of the Subsequent Borrowings; (v) after
the effectiveness of the Commitment Increase, each Borrower shall be deemed to
have made new Borrowings (the “Subsequent Borrowings”) in an aggregate principal
amount equal



--------------------------------------------------------------------------------



 



38

to the aggregate principal amount of the Outstanding Loans attributable to
Revolving Loans of such Borrower and of the Types and for the Interest Periods
specified in a borrowing request delivered in accordance with Section 2.03;
(vi) each Non-Increasing Lender, each Increasing Lender and each Augmenting
Lender shall be deemed to hold its Applicable Percentage of each Subsequent
Borrowing (each calculated after giving effect to the Commitment Increase); and
(vii) the applicable Borrowers shall pay to each Increasing Lender and each
Non-Increasing Lender any and all accrued but unpaid interest on the Outstanding
Loans. The deemed payments made pursuant to clause (i) above in respect of each
Eurodollar Loan shall be subject to indemnification by the applicable Borrower
pursuant to the provisions of Section 2.16 if the Increase Effective Date occurs
other than on the last day of the Interest Period relating thereto.
Notwithstanding the foregoing, no increase in the aggregate Commitments (or in
the Commitment of any Lender) or addition of a new Lender shall become effective
under this paragraph unless, (i) on the Increase Effective Date, the conditions
set forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied (with all
references in such paragraphs to a Credit Event being deemed to be references to
such increase or addition) and (ii) the Administrative Agent shall have received
documents consistent with those delivered under Section 4.01(b) through (d), and
documents consistent with those delivered with respect to each Borrowing
Subsidiary under Section 4.03(b), giving effect to such increase or addition.
          SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
made to such Borrower on the Maturity Date, (ii) to the Administrative Agent for
the account of each Lender the then unpaid principal amount of each Competitive
Loan made by such Lender to such Borrower on the last day of the Interest Period
applicable to such Loan and (iii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the date that is the seventh day after such Swingline Loan is made.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Loan made by such Lender to each such Borrower,
including the amounts of principal and interest payable and paid to such Lender
by each such Borrower from time to time hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made to each Borrower hereunder, the Class
and Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall, absent manifest error, be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender



--------------------------------------------------------------------------------



 



39

or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, each Borrower shall prepare, execute and deliver
to such Lender a nonnegotiable promissory note substantially in the form
attached as Exhibit B (a “Note”) payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its permitted registered assigns).
Thereafter, the Loans evidenced by such Notes and interest thereon shall at all
times (including after assignment pursuant to Section 10.04) be represented by
one or more Notes payable to the order of the payee named therein (or, if such
Note is a registered Note, to such payee and its permitted registered assigns).
          SECTION 2.11. Prepayment of Loans. (a) Each Borrower shall have the
right at any time and from time to time to prepay any Borrowing made by it in
whole or in part, subject to prior notice in accordance with paragraph (b) of
this Section; provided that the Borrowers shall not have the right to prepay any
Competitive Loan without the prior consent of the Lender thereof; provided,
further that each partial prepayment shall be in an amount that is an integral
multiple of $1,000,000 and not less than $10,000,000.
          (b) The Company shall notify the Administrative Agent (and, in the
case of a prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed in writing) of any prepayment hereunder (i) in the case of prepayment
of a Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 1:00 p.m., New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Class and Type as
provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.
          SECTION 2.12. Fees. (a) The Company agrees to pay to the
Administrative Agent for the account of each Lender a facility fee (a “Facility
Fee”), which shall accrue at the Applicable Rate on the daily amount of the
Commitment of such Lender (whether used or unused) during the period from and
including the Effective Date to but excluding the date on which such Commitment
terminates; provided that, if



--------------------------------------------------------------------------------



 



40

such Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such Facility Fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure. Accrued Facility Fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any Facility Fees accruing
after the date on which the Commitments terminate shall be payable on demand.
All Facility Fees shall be computed on the basis of a year of 365/366 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
          (b) Each Borrower agrees to pay to the Administrative Agent (i) for
the account of each Lender a participation fee with respect to its
participations in Letters of Credit issued for the account of such Borrower (an
“LC Participation Fee”), which shall accrue at the Applicable Margin used to
determine interest on Eurodollar Revolving Loans of such Borrower on the daily
amount of such Lender’s LC Exposure attributable to Letters of Credit issued for
the account of such Borrower (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) for the account of each Issuing Bank a fronting fee (a
“Fronting Fee”), which shall accrue at a rate equal to 0.20% per annum and be
payable on the aggregate face amount outstanding of the LC Exposure attributable
to the Letters of Credit issued by such Issuing Bank for the account of such
Borrower (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as, to each Issuing Bank,
such Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. LC Participation Fees and Fronting Fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the 15th day of the month following such last day (or, if such
15th day is not a Business day, on the next succeeding Business Day), commencing
on the first such date to occur after the date hereof; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. Any other fees payable to an Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand. All LC Participation
Fees and Fronting Fees shall be computed on the basis of a year of 365/366 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).
          (c) The Company agrees to pay to the Administrative Agent and each of
the Lenders, for their own accounts, fees payable in the amounts and at the
times separately agreed upon between the Company and such other parties.



--------------------------------------------------------------------------------



 



41

          (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to an Issuing Bank,
in the case of fees payable to it) for distribution, in the case of Facility
Fees, to the Lenders. Absent manifest error, fees paid shall not be refundable
under any circumstances.
          (e) Within 10 days after the end of each fiscal quarter (commencing
with the fiscal quarter ending June 30, 2011), the Administrative Agent shall
deliver to the Company a schedule (i) stating the aggregate amount of LC
Participation Fees due and payable with respect to such fiscal quarter and
(ii) stating the aggregate amount of Fronting Fees due and payable to each
Issuing Bank with respect to such fiscal quarter. Promptly after receipt of each
such schedule, (x) the Company shall compare such amounts with its own
calculations of the LC Participation Fees and Fronting Fees due and payable with
respect to such fiscal quarter and (y) the Administrative Agent and the Company
shall discuss the amounts set forth in each such schedule and shall, subject to
the next sentence, agree on the amount of such fees to be paid by the Borrowers
for such fiscal quarter. Neither the failure of the Administrative Agent to
deliver any such schedule, nor the inaccuracy of any such schedule, shall
relieve any Borrower of its obligations to pay such fees hereunder. In the event
any Borrower pays any such fees based on any such schedule or any such agreement
by the Administrative Agent and the Company and the amount so paid by such
Borrower is insufficient to satisfy its actual payment obligations under
paragraphs (a) and (b) of this Section, then such Borrower shall remain liable
for any such deficiency and such Borrower shall pay to the Administrative Agent
(for its account, the account of the applicable Issuing Banks and/or the account
of the Lenders, as applicable) the amount of any such deficiency within two
Business Days of demand therefor.
          SECTION 2.13. Interest. (a) The Loans comprising each ABR Revolving
Borrowing shall bear interest at a rate per annum equal to the Alternate Base
Rate plus the Applicable Margin.
          (b) The Loans comprising each Eurodollar Borrowing shall bear interest
at a rate per annum equal to (i) in the case of a Eurodollar Revolving Loan, the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin or (ii) in the case of a Eurodollar Competitive Loan, the LIBO
Rate for the Interest Period in effect for such Borrowing plus (or minus, as
applicable) the Margin applicable to such Loan.
          (c) Each Fixed Rate Loan shall bear interest at a rate per annum equal
to the Fixed Rate applicable to such Loan.
          (d) Each Swingline Loan shall bear interest, for any day, at a rate
per annum equal to the Swingline Benchmark Rate for such day plus (i) if such
Swingline Benchmark Rate is determined by reference to clause (a) of the
definition of such term, then the Applicable Margin applicable to Eurodollar
Revolving Loans and (ii) if such Swingline Benchmark Rate is determined by
reference to clause (b) of the definition of such term, then the Applicable
Margin applicable to ABR Revolving Loans; provided that if the Swingline Lender
shall have provided any notice pursuant to Section 2.05(c),



--------------------------------------------------------------------------------



 



42

then from and after the date of such notice (and until the Lenders shall hold no
participations in any Swingline Loans) each Swingline Loan shall bear interest
at a rate per annum equal to the Alternate Base Rate plus the Applicable Margin
applicable to ABR Revolving Loans.
          (e) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% per
annum plus the rate otherwise applicable to such Loan as provided above or
(ii) in the case of any other amount, 2% per annum plus the rate applicable to
ABR Loans of such Borrower as provided above.
          (f) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (d) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, (iii) in the event of any conversion of any Eurodollar
Revolving Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion
and (iv) all accrued interest shall be payable upon termination of the
Commitments.
          (g) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO
Rate, LIBO Rate or Swingline Benchmark Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
          SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders (or, in the
case of a Eurodollar Competitive Loan, the Lender that is required to make such
Loan) that because of a change in circumstances affecting the eurodollar market
generally the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of



--------------------------------------------------------------------------------



 



43

making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing and (iii) any
request by a Borrower for a Eurodollar Competitive Borrowing shall be
ineffective; provided that (A) if the circumstances giving rise to such notice
do not affect all the Lenders, then requests by a Borrower for Eurodollar
Competitive Borrowings may be made to Lenders that are not affected thereby and
(B) if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.
          SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement (including any compulsory loan requirement or insurance
charge) against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or
     (ii) impose on any Lender or any Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans or Fixed
Rate Loans made by such Lender or any Letter of Credit or participations
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost of
such Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or reduce the amount of any sum received or receivable by such
Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrowers will pay to such Lender or such Issuing Bank such
additional amount or amounts as will compensate such Lender or such Issuing Bank
for such additional costs incurred or reduction suffered.
          (b) If any Lender or Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender or Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding



--------------------------------------------------------------------------------



 



44

company with respect to capital adequacy), then from time to time the Company
will pay to such Lender or such Issuing Bank such additional amount or amounts
as will compensate such Lender or such Issuing Bank or such Lender’s or Issuing
Bank’s holding company for any such reduction suffered.
          (c) If the cost to any Lender of making or maintaining any Loan to or
participating in any Swingline Loan or Letter of Credit or any Issuing Bank of
issuing or maintaining any Letter of Credit to a Borrowing Subsidiary is
increased (or the amount of any sum received or receivable by any Lender (or its
applicable lending office) or any Issuing Bank is reduced) by an amount deemed
in good faith by such Lender or such Issuing Bank to be material, by reason of
the fact that such Borrowing Subsidiary is incorporated in, has its principal
place of business in, or borrows from, a jurisdiction outside the United States,
such Borrowing Subsidiary shall indemnify such Lender or such Issuing Bank for
such increased cost or reduction within 15 days after demand by such Lender or
such Issuing Bank (with a copy to the Administrative Agent). A certificate of
such Lender or such Issuing Bank claiming compensation under this paragraph and
setting forth the additional amount or amounts to be paid to it hereunder (and
the basis for the calculation of such amount or amounts) shall be conclusive in
the absence of manifest error.
          (d) A certificate of a Lender or Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or such Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender or such Issuing Bank the
amount shown as due on any such certificate within 10 days after receipt
thereof.
          (e) Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than three months prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
three-month period referred to above shall be extended to include the period of
retroactive effect thereof.
          (f) Notwithstanding the foregoing provisions of this Section, a Lender
shall not be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.



--------------------------------------------------------------------------------



 



45

          (g) For the avoidance of doubt, this Section 2.15 shall not apply with
respect to any cost or condition relating to Taxes, which shall be governed
solely by Section 2.17.
          SECTION 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan or Fixed Rate Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Revolving Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice is permitted
to be revocable under Section 2.11(b) and is revoked in accordance herewith),
(d) the failure to borrow any Competitive Loan after accepting the Competitive
Bid to make such Loan, or (e) the assignment of any Eurodollar Loan or Fixed
Rate Loan other than on the last day of the Interest Period applicable thereto
as a result of a request by the Company pursuant to Section 2.19, then, in any
such event, the applicable Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event. In the case of a Eurodollar Loan,
the loss to any Lender attributable to any such event shall be deemed to include
an amount determined by such Lender to be equal to the excess, if any, of
(i) the amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate for such Interest Period, over
(ii) the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an affiliate of
such Lender) for dollar deposits from other banks in the eurodollar market at
the commencement of such period. A certificate of any Lender delivered to the
Company setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
          SECTION 2.17. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrowers hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if any
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower shall make
such deductions and (iii) such Borrower shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.



--------------------------------------------------------------------------------



 



46
          (b) In addition, the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrowers shall indemnify the Administrative Agent, each
Lender and each Issuing Bank, within 10 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent, such Lender or such
Issuing Bank, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Company by a Lender or an Issuing Bank, or
by the Administrative Agent on its own behalf or on behalf of a Lender or an
Issuing Bank, shall be conclusive absent manifest error.
          (d) Each Lender shall severally indemnify the Administrative Agent for
any Taxes (but, in the case of any Indemnified Taxes or Other Taxes, only to the
extent that any Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes and without limiting the obligation of
the Borrowers to do so) attributable to such Lender that are paid or payable by
the Administrative Agent in connection with any Loan Document and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this paragraph shall be
paid within 10 days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.
          (e) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Borrower to a Governmental Authority, the Company shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
          (f)
     (i) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall, upon request of the Company or the
Administrative Agent, deliver to the Company and the Administrative Agent, at
the time or times prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law (including IRS Forms W-8BEN, W-8ECI,
or W-8IMY, as applicable, and if such Foreign Lender is relying on the
“portfolio



--------------------------------------------------------------------------------



 



47

interest exemption” for U.S. Federal income tax purposes, a written statement
certifying that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of section 881(c)(3)(B) of the Code, (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code,
and (D) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected) as will permit such
payments to be made without withholding or at a reduced rate.
     (ii) Each Lender that is a “United States person” (as defined in Section
7701(a)(30) of the Code) shall deliver to the Company and the Administrative
Agent on or before the date on which it becomes a Lender hereunder two properly
completed and duly signed original copies of IRS Form W-9 (or any successor
form) certifying that such Lender is exempt from U.S. Federal backup
withholding.
     (iii) If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
          (g) If any party determines, in its sole discretion that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section (including additional amounts paid pursuant to this Section), it
shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
any Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid to such indemnified party
pursuant to the previous sentence (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event such indemnified
party is required to repay such refund to such Governmental Authority.
Notwithstanding



--------------------------------------------------------------------------------



 



48

anything to the contrary in this paragraph, in no event will any indemnified
party be required to pay any amount to any indemnifying party pursuant to this
paragraph if such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.
          (h) For purposes of paragraphs (d) and (f) of this Section, the term
“Lender” includes any Issuing Bank.
          SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Setoffs. (a) Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees, reimbursement of LC
Disbursements or of any amounts under Section 2.15, 2.16 or 2.17, or otherwise)
prior to the time expressly required hereunder (or, if no such time is expressly
required, prior to 12:00 p.m., New York City time) on the date when due in
immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to such account of the Administrative Agent as shall be specified
by the Administrative Agent, except that payments required to be made directly
to any Issuing Bank or the Swingline Lender shall be so made and payments
pursuant to Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.
          (c) If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in unreimbursed LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans or
participations in unreimbursed LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion



--------------------------------------------------------------------------------



 



49

received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Revolving Loans
and participations in unreimbursed LC Disbursements and Swingline Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Revolving Loans and
participations in unreimbursed LC Disbursements and Swingline Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any assignee
or participant, other than to a Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or such Issuing Bank the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders or such Issuing Bank
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(c), 2.06(d), 2.06(e), 2.07(b) or 2.18(d), or any
other Section hereof requiring any payment for the account of the Administrative
Agent, any Issuing Bank or the Swingline Lender, then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.
          SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.15, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to



--------------------------------------------------------------------------------



 



50

designate a different lending office for funding or booking its Loans hereunder
or to assign and delegate its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment and delegation (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment and delegation.
          (b) If (i) any Lender requests compensation under Section 2.15,
(ii) any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(iii) any Lender shall deliver a notice of illegality to the Company pursuant to
Section 2.20, (iv) any Lender becomes a Declining Lender or (v) any Lender
becomes a Defaulting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement (other than any outstanding Competitive Loans
held by it) to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(i) the Company shall have received the prior written consent of the
Administrative Agent (and if a Commitment is being assigned, each Issuing Bank
and the Swingline Lender), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans (other than Competitive Loans) and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts) and (iii) in the case of
any such assignment and delegation resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments, and in
the case of any such assignment and delegation in respect of a Declining Lender,
the assignee shall have consented (and hereby is deemed to have consented) to
the extension of the Maturity Date specified in the applicable Maturity
Extension Request. A Lender shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply. Each party hereto agrees that an assignment and
delegation required pursuant to this paragraph may be effected pursuant to an
Assignment and Acceptance executed by the Company, the Administrative Agent and
the assignee and that the Lender required to make such assignment and delegation
need not be a party thereto.
          SECTION 2.20. Borrowing Subsidiaries. (a) On or after the Effective
Date, upon not less than 10 Business Days notice to the Administrative Agent and
the Lenders, the Company may designate any Significant Subsidiary of the Company
as a Borrowing Subsidiary by delivery to the Administrative Agent of a Borrowing
Subsidiary



--------------------------------------------------------------------------------



 



51

Agreement executed by such Significant Subsidiary and the Company, and upon such
delivery such Significant Subsidiary shall for all purposes of this Agreement be
a Borrowing Subsidiary and a party to this Agreement; provided that no
Subsidiary so designated shall become a Borrowing Subsidiary if any Lender
shall, within the 10 Business Days following the Company’s notice, notify the
Company and the Administrative Agent that it would be unlawful for such Lender
and its Affiliates to make or maintain Loans to such Subsidiary. If the
designation of such Borrowing Subsidiary obligates the Administrative Agent or
any Lender to comply with “know your customer” or similar identification
procedures in circumstances where the necessary information is not previously
available to it, the Company shall, promptly upon the request of the
Administrative Agent or any Lender, supply such documentation and other evidence
as is reasonably requested by the Administrative Agent or any Lender in order
for the Administrative Agent or such Lender to carry out and be satisfied it has
complied with the results of all necessary “know your customer” or other similar
checks under all applicable laws and regulations prior to such Subsidiary being
designated a Borrowing Subsidiary. If the Company shall designate as a Borrowing
Subsidiary hereunder any Subsidiary not organized under the laws of the United
States or any State thereof, any Lender may, with notice to the Administrative
Agent and the Company, fulfill its Commitment by causing an Affiliate of such
Lender to act as the Lender in respect of such Borrowing Subsidiary and such
Lender shall, to the extent of advances made to and participations in Letters of
Credit issued for the account of such Borrowing Subsidiary, be deemed for all
purposed hereof to have pro tanto assigned such advances and participations to
such Affiliate in compliance with the provisions of Section 10.04.
          (b) Upon the execution by the Company and delivery to the
Administrative Agent of a Borrowing Subsidiary Termination with respect to any
Borrowing Subsidiary, such Subsidiary shall cease to be a Borrowing Subsidiary
and a party to this Agreement; provided that no Borrowing Subsidiary Termination
will become effective as to any Borrowing Subsidiary (other than to terminate
such Borrowing Subsidiary’s right to make further Borrowings or obtain Letters
of Credit under this Agreement) at a time when any principal of or interest on
any Loan to such Borrowing Subsidiary, or any Letter of Credit issued for the
account of such Borrowing Subsidiary, shall be outstanding hereunder or any fees
or other amounts remain unpaid with respect thereto.
          (c) Promptly following receipt of any Borrowing Subsidiary Agreement
or Borrowing Subsidiary Termination, the Administrative Agent shall send a copy
thereof to each Lender.
          SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:
     (a) the Facility Fee shall cease to accrue on the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);



--------------------------------------------------------------------------------



 



52

     (b) the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 10.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall require the consent of such Defaulting Lender in accordance with
the terms hereof;
     (c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
     (i) the Swingline Exposure and LC Exposure of such Defaulting Lender shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent that (i) the sum of all
Non-Defaulting Lenders’ Total Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the sum of all Non-Defaulting Lenders’
Commitments and (ii) such reallocation does not result in the Total Exposure of
any Non-Defaulting Lender exceeding such Non-Defaulting Lender’s Commitment;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (A) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure that has not been reallocated and
(B) second, cash collateralize for the benefit of the Issuing Banks the portion
of such Defaulting Lender’s LC Exposure that has not been reallocated in
accordance with the procedures set forth in Section 2.06(j) for so long as such
LC Exposure is outstanding;
     (iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay LC Participation Fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such portion of such Defaulting Lender’s LC
Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;
     (iv) if any portion of the LC Exposure of such Defaulting Lender is
reallocated pursuant to clause (i) above, then the LC Participation Fees payable
to the Lenders pursuant to Section 2.12(b) shall be adjusted to give effect to
such reallocation; and
     (v) if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of any Issuing
Bank or any other Lender hereunder, all Facility Fees that otherwise would have
been payable pursuant to Section 2.12(a) to such Defaulting



--------------------------------------------------------------------------------



 



53

Lender (solely with respect to the portion of such Defaulting Lender’s
Commitment utilized by such LC Exposure) and LC Participation Fees payable
pursuant to Section 2.12(b) to such Defaulting Lender with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Banks (and
allocated among them ratably based on the amount of such Defaulting Lender’s LC
Exposure attributable to Letters of Credit issued by each Issuing Bank) until
and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
     (d) so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and no Issuing Bank shall be
required to issue, amend, renew or extend any Letter of Credit, unless, in each
case, the related exposure and the Defaulting Lender’s then outstanding
Swingline Exposure or LC Exposure, as applicable, will be fully covered by the
Commitments of the Non-Defaulting Lenders and/or cash collateral provided by the
Borrowers in accordance with Section 2.21(c), and participating interests in any
such funded Swingline Loan or in any such issued, amended, reviewed or extended
Letter of Credit will be allocated among the Non-Defaulting Lenders in a manner
consistent with Section 2.21(c) (and such Defaulting Lender shall not
participate therein).
          In the event that the Administrative Agent, the Company and each
Issuing Bank each agree that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swingline
Exposure and LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Revolving Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.
ARTICLE III
Representations and Warranties
          Each of the Company and the Borrowing Subsidiaries represents and
warrants to each of the Lenders and Issuing Banks as follows:
          SECTION 3.01. Corporate Existence and Power; Compliance with Law and
Agreements. Each Borrower is a corporation duly incorporated or organized, as
applicable, validly existing and in good standing under the laws of its
jurisdiction of incorporation. Each of the Company and its Consolidated
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, does not constitute a
Material Adverse Effect.



--------------------------------------------------------------------------------



 



54

          SECTION 3.02. Corporate Authority. The Transactions to be entered into
by each Borrower have been duly authorized by all necessary corporate action and
are within such Borrower’s corporate power, do not require the approval of the
shareholders of such Borrower, and will not violate any provision of law or of
its certificate of incorporation, memorandum and articles of association, as
applicable, or other constitutive document or by-laws, or result in the breach
of or constitute a default or require any consent under, or result in the
creation of any lien, charge or encumbrance upon any property or assets of such
Borrower pursuant to, any indenture or other agreement or instrument to which
such Borrower is a party or by which such Borrower or its property may be bound
or affected. The execution, delivery and performance by each Borrower of this
Agreement, each Note executed by such Borrower and each other Loan Document
executed by such Borrower do not require any license, consent or approval of or
advance notice to or advance filing with any governmental agency or regulatory
authority or any other third party, or if required, any such license, consent or
approval shall have been obtained and any such notice or filing shall have been
made. Each Borrowing Subsidiary, at the time it becomes a Borrowing Subsidiary
and at all times thereafter, will have the requisite power and authority to
execute and deliver the Borrowing Subsidiary Agreement and to perform its
obligations thereunder and under the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and to borrow
hereunder.
          SECTION 3.03. Enforceability. This Agreement is, and each Note and
each other Loan Document when delivered by a Borrower hereunder will be, duly
executed and delivered by the Borrowers or such Borrower, as the case may be,
and does or will constitute the legal, valid and binding obligation of the
Borrowers or such Borrower enforceable against the Borrowers or such Borrower in
accordance with its terms except as enforceability may be limited by general
principles of equity and bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally and by moratorium laws from time to time
in effect.
          SECTION 3.04. Financial Condition; No Material Adverse Effect. The
audited consolidated financial statements of the Company for the fiscal year
ended December 31, 2010, reported on by Ernst & Young, LLP, heretofore furnished
to the Lenders, fairly present in all material respects the consolidated
financial position of the Company and its Consolidated Subsidiaries as at the
date thereof and the consolidated results of their operations and their cash
flows for the period covered thereby. Such financial statements were prepared in
accordance with GAAP. Since December 31, 2010, there has been no Material
Adverse Effect.
          SECTION 3.05. Litigation. There are no suits or proceedings (including
proceedings by or before any arbitrator, government commission, board, bureau or
other administrative agency) pending or, to the knowledge of the Company,
threatened against or affecting the Company or any of its Consolidated
Subsidiaries that constitute a Material Adverse Effect.
          SECTION 3.06. ERISA. The Company has fulfilled its obligations under
the minimum funding standards of ERISA and the Code with respect to each
employee



--------------------------------------------------------------------------------



 



55

benefit plan of the Company subject to such standards and is in compliance in
all material respects with the applicable provisions of ERISA, and has not
incurred any liability to the PBGC or any employee benefit plan of the Company
under Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA.
          SECTION 3.07. Environmental Matters. Each of the Company and its
Consolidated Subsidiaries has obtained all permits, licenses and other
authorizations which are required under all Environmental Laws, including laws
relating to emissions, discharges, releases or threatened releases of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes into the environment (including, without limitation,
ambient air, surface water, ground water or land), or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, chemical, or industrial,
toxic or hazardous substances or wastes, except to the extent failure to have
any such permit, license or authorization does not constitute a Material Adverse
Effect. The Company and its Consolidated Subsidiaries are in compliance with all
terms and conditions of all required permits, licenses and authorizations, and
are also in compliance with all other limitations, restrictions, conditions,
standards, prohibitions, requirements, obligations, schedules and timetables,
contained in those laws or contained in any regulation, code, plan, order,
decree, judgment, injunction, notice or demand letter issued, entered,
promulgated or approved thereunder, except to the extent failure to comply does
not constitute a Material Adverse Effect.
          SECTION 3.08. Federal Regulations. No part of the proceeds of the
Loans will be used, directly or indirectly, for any purpose that violates
(including on the part of any Lender) any of the regulations of the Board,
including Regulations U and X.
          SECTION 3.09. Investment Company Status. Neither the Company nor any
of its Consolidated Subsidiaries is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.
          SECTION 3.10. Scheduled Debt. Schedule 3.10 sets out all of the Debt
for borrowed money of the Consolidated Subsidiaries of the Company as of the
Effective Date of which the Company, having made all due inquiry, was, at such
date, aware (the “Scheduled Debt”).
ARTICLE IV
Conditions
          SECTION 4.01. Conditions to Effectiveness. This Agreement shall become
effective on the date on which each of the following conditions shall be
satisfied (or waived in accordance with Section 10.02):



--------------------------------------------------------------------------------



 



56

     (a) The Administrative Agent shall have received from each party hereto
either (i) a counterpart of this Agreement signed on behalf of such party or
(ii) evidence satisfactory to the Administrative Agent (which may include a
facsimile or electronic transmission) that such party has signed a counterpart
of this Agreement (it being understood that arrangements will be made to
subsequently deliver original executed counterparts if requested by the parties
hereto).
     (b) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent, the Issuing Banks and the
Lenders and dated the Effective Date) of counsel to the Company, substantially
in the form of Exhibit C-1.
     (c) The Administrative Agent shall have received documents and certificates
relating to the organization, existence and good standing of the Company, the
authorization of the Transactions, the incumbency of the persons executing this
Agreement on behalf of the Company and any other legal matters relating to the
Company, this Agreement or the Transactions reasonably requested by the
Administrative Agent or the Lenders, all in form and substance satisfactory to
the Administrative Agent.
     (d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance as of the Effective Date with the
conditions set forth in paragraphs (a) and (b) of Section 4.02 (with all
references in such paragraphs to a Credit Event being deemed to be references to
the Effective Date).
     (e) The Administrative Agent, the Arrangers and each Lender shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses (including fees, charges and disbursements of counsel)
required to be reimbursed or paid by any Borrower under any commitment letter or
fee letter entered into in connection with the credit facility established
hereunder.
     (f) All principal, interest, fees and other amounts due or outstanding
under the Five-Year Credit Agreement dated as of December 10, 2004, as amended
and restated as of May 12, 2006, of the Company, shall have been paid in full,
the commitments thereunder shall have been or shall be terminated, and the
Administrative Agent shall have received reasonably satisfactory evidence
thereof.
     (g) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act.
          SECTION 4.02. Conditions to Each Credit Event. The obligation of each
Lender to make a Loan to any Borrower on the occasion of any Borrowing, and the
obligation of each Issuing Bank to issue, renew, extend or increase the amount
of any



--------------------------------------------------------------------------------



 



57

Letter of Credit, is subject to the satisfaction (or waiver in accordance with
Section 10.02) of the following conditions:
     (a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct (i) in the case of the representations and
warranties qualified as to materiality, in all respects and (ii) otherwise, in
all material respects, in each case on and as of the date of such Credit Event.
     (b) At the time of and immediately after giving effect to such Credit
Event, no Default shall have occurred and be continuing.
Each Credit Event shall be deemed to constitute a representation and warranty by
the applicable Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.
          SECTION 4.03. Conditions to Initial Borrowing by each Borrowing
Subsidiary. The obligation of each Lender to make a Loan to any Borrowing
Subsidiary and the obligation of each Issuing Bank to issue, renew, extend or
increase the amount of any Letter of Credit for the account of any Borrowing
Subsidiary, is subject to the satisfaction (or waiver in accordance with Section
10.02) of the following conditions:
     (a) With respect to any Borrowing Subsidiary not already party hereto, the
Administrative Agent (or its counsel) shall have received such Borrowing
Subsidiary’s Borrowing Subsidiary Agreement, duly executed by all parties
thereto.
     (b) The Administrative Agent shall have received such documents and
certificates, including such opinions of counsel (which opinions shall be
substantially in the form of Exhibit C-2 hereto or otherwise satisfactory to the
Administrative Agent), as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of such
Borrowing Subsidiary, the authorization of the Transactions by such Borrowing
Subsidiary, the incumbency of the persons executing any Loan Document on behalf
of such Borrowing Subsidiary and any other legal matters reasonably relating to
such Borrowing Subsidiary, its Borrowing Subsidiary Agreement or such
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.
ARTICLE V
Affirmative Covenants
          Until the Commitments have expired or been terminated, the principal
of and interest on each Loan and all fees payable hereunder shall have been paid
in full, and Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of the Company and the Borrowing
Subsidiaries covenants and agrees with the Lenders that:



--------------------------------------------------------------------------------



 



58

          SECTION 5.01. Financial Statements and Other Information. The Company
will furnish to each Lender:
     (a) as soon as available and in any event within 100 days after the end of
each of its fiscal years, a copy of the Company’s Form 10-K for such fiscal year
filed with the SEC containing a consolidated balance sheet as at the close of
such fiscal year, statements of consolidated income and retained earnings and a
statement of consolidated cash flows for such year, setting forth in comparative
form the corresponding figures for the preceding fiscal year and certified by
Ernst & Young, LLP, or other independent registered public accounting firm of
recognized national standing selected by the Company (it being agreed that
(i) no breach of the requirements of this clause shall occur as a result of a
change in the reporting requirements of the SEC and (ii) in the event any of the
financial statements referred to in this clause shall no longer be required to
be included in the Company’s Form 10-K, the Company shall nevertheless furnish
such financial statements), and as soon as available and in any event within
150 days after the end of each of its fiscal years an unaudited consolidated
balance sheet as at the close of such fiscal year and statement of consolidated
income for such year of each Guaranteed Borrowing Subsidiary, together with a
certificate of a Financial Officer of the Company to the effect that such
financial statements have been accurately compiled from the accounting records
of such Borrowing Subsidiary and its Subsidiaries;
     (b) as soon as available and in any event within 60 days after the end of
each of the first three quarters of each of its fiscal years, a copy of the
Company’s Form 10-Q for each such quarter filed with the SEC containing a
consolidated balance sheet as at the end of such quarter, a statement of
consolidated income and a statement of consolidated cash flows for such period,
prepared on a basis consistent with the corresponding period of the preceding
fiscal year, except as disclosed in said financial statements or otherwise
disclosed to the Lenders in writing, and certified by a Financial Officer of the
Company as presenting fairly, in all material respects, the consolidated
financial position and the consolidated results of operations and cash flows of
the Company and its Consolidated Subsidiaries as of the end of and for such
fiscal quarter and such portion of such fiscal year in accordance with GAAP,
subject however, to year-end and audit adjustments (it being agreed that in the
event such financial statements of the Company shall no longer be required to be
included in Form 10-Q, the Company shall nevertheless furnish such financial
statements);
     (c) within 120 days after the end of each fiscal year of the Company, to
the extent permitted by the internal policies of the independent registered
public accounting firm referred to in paragraph (a) above, a certificate of such
independent registered public accounting firm in customary form as to whether,
during the course of their examination of the Company’s financial statements,
they obtained any knowledge of any Default arising from noncompliance with
Section 6.05;
     (d) within 120 days after the end of each fiscal year of the Company and
within 60 days after the end of each of the first three quarters of each fiscal
year of



--------------------------------------------------------------------------------



 



59

the Company, a statement, signed by a Financial Officer of the Company,
(i) setting forth the computations of the Company Capitalization Ratio and
(ii) if any Lease Accounting GAAP Change shall have become effective and shall
have been applied by the Company, and such Lease Accounting GAAP Change affects
the comparability of the consolidated financial statements (or any part thereof)
for such fiscal year or such fiscal quarter compared to the corresponding
consolidated financial statements (or such part thereof) for the prior fiscal
year or the corresponding fiscal quarter of such prior fiscal year in a material
respect, specifying the effect of such Lease Accounting GAAP Change on the
consolidated financial statements for such fiscal year or such fiscal quarter;
     (e) promptly after the sending or filing thereof, copies of all proxy
statements, financial statements and regular or special reports (other than
reports on Form 10-K and Form 10-Q but including those on Form 8-K) and
registration statements under the Securities Act of 1933, as amended (other than
those on Form S-8 or any successor form relating to the registration of
securities offered pursuant to any employee benefit plan) which the Company
sends to its stockholders or files with the SEC (or any successor governmental
authority);
     (f) promptly following a request therefor, any documentation or other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act; and
     (g) from time to time such further information regarding the business,
affairs and financial condition of the Company and its Subsidiaries as the
Lenders shall reasonably request.
          Information required to be delivered pursuant to Sections 5.01(a),
5.01(b) and 5.01(e) (but only with respect to information filed with the SEC or
any successor governmental authority and not with respect to information sent to
stockholders) shall be deemed to have been delivered on the date on which such
information has been posted on the Company’s website on the Internet at
http://www.hess.com or at http://www.sec.gov; provided that the Company shall
deliver paper copies of the information referred to in Sections 5.01(a), 5.01(b)
and 5.01(e) after the date delivery is required thereunder to any Lender which
requests such delivery within five Business Days after such request.
          SECTION 5.02. Notices of Material Events. The Company will furnish to
the Administrative Agent and each Lender prompt written notice of the following:
     (a) the occurrence of any Default;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Company
or any Affiliate thereof, or any adverse development therein, that constitutes a
Material Adverse Effect; and



--------------------------------------------------------------------------------



 



60

     (c) any other development that constitutes a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
          SECTION 5.03. Existence; Conduct of Business. The Company will, and
will cause each of its Consolidated Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises necessary
to the conduct of its business, except, in the case of the legal existence of
any such Consolidated Subsidiary or any such right, license, permit, privilege
or franchise, where the failure to so preserve, renew and keep in full force and
effect does not constitute a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.02.
          SECTION 5.04. Compliance with Contractual Obligations. The Company
will, and will cause each of its Consolidated Subsidiaries to, comply with all
its Contractual Obligations except to the extent that failure to comply
therewith does not, in the aggregate, constitute a Material Adverse Effect.
          SECTION 5.05. Insurance. The Company will, and will cause each of its
Consolidated Subsidiaries to, maintain in full force and effect such policies of
insurance in such amounts issued by insurers of recognized responsibility
covering the properties and operations of the Company and its Consolidated
Subsidiaries as is customarily maintained by corporations engaged in the same or
similar business in the localities where the properties and operations are
located, including but not limited to insurance in connection with the disposal,
handling, storage, transportation or generation of hazardous materials;
provided, that nothing shall prevent the Company or any of its Consolidated
Subsidiaries from effecting workers’ compensation or similar insurance in
respect of operations in any state or other jurisdiction through an insurance
fund operated by such state or jurisdiction or from maintaining a system or
systems of self-insurance covering its properties or operations as provided
above to the extent that such self-insurance is customarily effected by
corporations engaged in the same or similar businesses similarly situated and is
otherwise prudent in the circumstances.
          SECTION 5.06. Compliance with Laws. The Company will, and will cause
each of its Consolidated Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
does not constitute a Material Adverse Effect.
          SECTION 5.07. Use of Proceeds. The proceeds of the Loans will be
applied by the Company and the Borrowing Subsidiaries:



--------------------------------------------------------------------------------



 



61

     (a) to meet part of the working capital and general corporate requirements
of the Company and its Subsidiaries,
     (b) for the payment of dividends and distributions by the Company and its
Subsidiaries and
     (c) for other general corporate purposes.
          The Letters of Credit will be used for general corporate purposes of
the Company and its Subsidiaries. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that violates (including
on the part of any Lender) any of the Regulations of the Board, including
Regulations U and X, as in effect from time to time.
ARTICLE VI
Negative Covenants
          Until the Commitments have expired or been terminated, the principal
of and interest on each Loan and all fees payable hereunder shall have been paid
in full, and Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of the Company and the Borrowing
Subsidiaries covenants and agrees with the Lenders that:
          SECTION 6.01. Liens. The Company will not, and will not permit any of
its Consolidated Subsidiaries to, create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, or assign
or sell any income or revenues (including accounts receivable) or rights in
respect of any thereof, except:
     (a) Permitted Encumbrances;
     (b) any Lien on any property or asset of the Company or any of its
Consolidated Subsidiaries existing on Effective Date and set forth in
Schedule 6.01; provided that (i) such Lien shall not apply to any other property
or asset of the Company or any of its Consolidated Subsidiaries and (ii) such
Lien shall secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
     (c) any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any of its Consolidated Subsidiaries or existing on
any property or asset of any Person that becomes a Consolidated Subsidiary after
the date hereof prior to the time such Person becomes a Consolidated Subsidiary;
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Consolidated Subsidiary,
(ii) such Lien shall not apply to any other property or assets of the Company or
any of its Consolidated Subsidiaries and (iii) such Lien shall secure only those
obligations which it secures



--------------------------------------------------------------------------------



 



62

on the date of such acquisition or the date such Person becomes a Consolidated
Subsidiary, and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;
     (d) Liens securing Debt of the Company and its Consolidated Subsidiaries
incurred to finance the acquisition of fixed or capital assets; provided that
(i) such Liens shall be created substantially simultaneously with such
acquisition, (ii) such Liens securing such Debt do not at any time encumber any
property other than the property financed by such Debt and (iii) the principal
amount of Debt secured by any such Lien shall at no time exceed 100% of the
original purchase price of such assets (in the case of a purchase) or fair value
of such property at the time it was acquired (in all other cases);
     (e) Liens to secure Debt of the Company and its Consolidated Subsidiaries
not otherwise permitted by this Section 6.01, provided that the aggregate Debt
secured thereby does not exceed 15% of the Consolidated Net Tangible Assets of
the Company and its Consolidated Subsidiaries; and
     (f) Liens on assets of any Consolidated Subsidiary of the Company securing
indebtedness owed to the Company or any other Consolidated Subsidiary of the
Company.
          SECTION 6.02. Fundamental Changes. (a) The Company will not
consolidate with or merge into any other Person, or permit any Person to merge
or consolidate into it, or make any sale or other disposition of all or
substantially all of its assets to any other Person, or liquidate or dissolve
unless:
     (i) the survivor of any such merger or consolidation or the purchaser or
acquiror of such assets shall be a corporation incorporated under the laws of
one of the States of the United States and not more than 25% of the voting stock
(assuming the conversion of all convertible securities and exercise of all
options, rights or warrants) of such survivor or such purchaser shall be owned
by such other Person or its owners and shareholders;
     (ii) such survivor or such purchaser (if not the Company) shall expressly
assume the obligations of the Company under this Agreement pursuant to
documentation in form and substance satisfactory to the Administrative Agent;
and
     (iii) at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing and the Company shall have
furnished the Administrative Agent with evidence of compliance with the
provisions of this Section 6.02.
          (b) The Company will not, and will not permit any of its Consolidated
Subsidiaries to, engage to any material extent in any business other than
energy-related businesses.



--------------------------------------------------------------------------------



 



63

          SECTION 6.03. Restrictive Agreements. The Company will not, and will
not permit any of its Consolidated Subsidiaries to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon the ability of any
Significant Subsidiary to pay dividends or other distributions with respect to
any shares of its capital stock or to make or repay loans or advances to the
Company.
          SECTION 6.04. Future Subsidiary Guaranties. The Company will not
permit any Subsidiary to Guaranty any other Debt of the Company unless such
Subsidiary has executed and delivered or simultaneously executes and delivers a
guaranty agreement in a form and substance reasonably satisfactory to the
Administrative Agent for the Guaranty of the payment of the obligations
hereunder; provided that the Company shall not be obligated to provide any such
Guaranty by a Subsidiary not organized under the laws of the United States, any
State thereof or the District of Columbia if the provision of such Guaranty
would result in an adverse Tax consequence to the Company or its Subsidiaries.
          SECTION 6.05. Capitalization Ratios. The Company shall not permit the
Company Capitalization Ratio to exceed 0.625 to 1.000.
ARTICLE VII
Events of Default
          If any of the following events (“Events of Default”) shall occur:
     (a) any Borrower shall be in default in the payment when due of any
principal of any Loan on the maturity date thereof or any reimbursement
obligation in respect of any LC Disbursement on the date on which the same shall
become due;
     (b) any Borrower shall be in default for five days in the payment when due
of any interest on any Loan or any other amount (other than principal) due
hereunder;
     (c) any representation or warranty made or deemed made by any Borrower in
Article III or in any certificate of any Borrower furnished to the
Administrative Agent, any Issuing Bank or any Lender hereunder shall prove to
have been incorrect, when made or deemed made, in any material respect;
     (d) any Borrower shall be in default in the performance of (i) any covenant
applicable to it contained in Section 5.03 (with respect to legal existence of
the Company) 5.07, 6.01, 6.02, 6.03, 6.04 or 6.05 for five consecutive days
after such default shall have become known to such Borrower or (ii) any other
covenant, condition or agreement applicable to it contained in this Agreement
(other those



--------------------------------------------------------------------------------



 



64

specified in clause (a) or (b) of this Article) for 30 consecutive days after
such default shall have become known to such Borrower;
     (e) any obligation of the Company or any Significant Subsidiary in respect
of any Material Indebtedness now or hereafter outstanding shall become due by
its terms whether by acceleration or otherwise and shall not be paid, extended
or refunded or any default or event of default shall occur in respect of any
such obligation and shall continue for a period of time sufficient to cause or
permit the acceleration of maturity thereof, or the Company or any Significant
Subsidiary shall fail to pay any Swap Payment Obligation of such Person in
excess of $100,000,000 when due and payable (whether by acceleration or
otherwise), unless such Person is contesting such Swap Payment Obligation in
good faith by appropriate proceedings and has set aside appropriate reserves
relating thereto in accordance with GAAP; provided that in the case of any
guaranties, endorsements and other contingent obligations in respect of any such
obligation for borrowed money of an entity other than the Company or any
Consolidated Subsidiary (all of the foregoing being herein called “Accommodation
Guaranty Indebtedness”), a default with respect to any Accommodation Guaranty
Indebtedness of such Person shall constitute an Event of Default hereunder only
if there shall have been a default in the performance by such Person of its
obligations with respect to such Accommodation Guaranty Indebtedness and such
default shall continue for more than 30 days after a holder or beneficiary of
such Accommodation Guaranty Indebtedness shall have demanded the performance of
such obligation;
     (f) final judgment for the payment of money in excess of $100,000,000 shall
be rendered against the Company or any of its Significant Subsidiaries, and the
same shall remain undischarged for a period of 60 days during which the judgment
shall not be on appeal with the execution thereof being effectively stayed or
execution thereof shall not be otherwise effectively stayed;
     (g) the Company or any of its Significant Subsidiaries shall (i) apply for
or consent to the appointment of a receiver, trustee, administrator or
liquidator of itself or of all or a substantial part of its assets, (ii) be
unable, or admit in writing its inability or failure, to pay its debts
generally, (iii) make a general assignment for the benefit of creditors, (iv) be
adjudicated to be bankrupt or insolvent, (v) commence any case, proceeding or
other action under any existing or future law relating to bankruptcy,
insolvency, reorganization or relief of debtors seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent entity, or seeking reorganization, arrangement, adjustment, winding
up, liquidation, dissolution, composition or other relief with respect to it or
its debts or an arrangement with creditors or taking advantage of any insolvency
law or proceeding for the relief of debtors, or file an answer admitting the
material allegations of a petition filed against it in any bankruptcy,
reorganization or insolvency proceeding, or (vi) take corporate action for the
purpose of effecting any of the foregoing;
     (h) any case, proceeding or other action shall be instituted in any court
of competent jurisdiction against the Company or any of its Significant
Subsidiaries,



--------------------------------------------------------------------------------



 



65

seeking in respect of the Company or any of its Significant Subsidiaries
adjudication in bankruptcy, reorganization, dissolution, winding up,
liquidation, administration, a composition or arrangement with creditors, a
readjustment of debts, the appointment of a trustee, receiver, administrator,
liquidator or the like of the Company or any of its Significant Subsidiaries or
of all or any substantial part of its assets, or other like relief in respect of
the Company or any of its Significant Subsidiaries under any bankruptcy or
insolvency law, and such case, proceeding or other action results in an entry of
an order for relief or any such adjudication or appointment or if such case,
proceeding or other action is being contested by such Company or any of its
Significant Subsidiaries in good faith, the same shall continue undismissed, or
unstayed and in effect, for any period of 60 consecutive days; or
     (i) at any time subsequent to December 31, 2010 and prior to the Maturity
Date, Continuing Directors shall fail to constitute at least a majority of the
Board of Directors of the Company; for the foregoing purpose, the term
“Continuing Directors” means those persons who were directors of the Company on
December 31, 2010 and any person whose election or nomination for election as a
director of the Company at any time subsequent thereto was approved by at least
a majority of the persons who were then Continuing Directors;
then, and in every such event (other than an event with respect to the Company
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent shall, at the
request of the Required Lenders, by notice to the Company, take either or both
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers; and
in case of any event with respect to the Company described in clause (g) or
(h) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.
ARTICLE VIII
The Administrative Agent
          Each of the Lenders and Issuing Banks hereby irrevocably appoints the
entity named as the Administrative Agent in the heading of this Agreement and
its successors to serve as administrative agent under the Loan Documents and
authorizes the



--------------------------------------------------------------------------------



 



66

Administrative Agent to take such actions and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto.
          The Person serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender or an Issuing Bank as any
other Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Company or
any of its Subsidiaries or other Affiliate thereof as if it were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders or Issuing Banks.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion, could expose the Administrative Agent to liability or be contrary to
any Loan Document or applicable law, rule or regulation, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of its Subsidiaries or other Affiliate thereof
that is communicated to or obtained by the Person serving as Administrative
Agent or any of its Affiliates in any capacity. The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or in the absence of its own gross negligence or willful misconduct,
as determined by a court of competent jurisdiction by a final and non-appealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to the Administrative
Agent by a Borrower or a Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
in connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than



--------------------------------------------------------------------------------



 



67

to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely, and shall not incur any liability for
relying, upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and may act upon any such statement prior to
receipt of written confirmation thereof. The Administrative Agent may consult
with legal counsel (who may be counsel for any Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more subagents appointed
by the Administrative Agent. The Administrative Agent and any such subagent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such subagent and to the Related Parties of the
Administrative Agent and any such subagent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Banks and the Company.
Upon any such resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint one of the Lenders a successor. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders and in consultation with the Company, appoint one
of the Lenders as a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 10.03 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent, any Issuing Bank or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis



--------------------------------------------------------------------------------



 



68

and decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Issuing Bank or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
          Each Lender, by delivering its signature page to this Agreement, or
delivering its signature page to an Assignment and Acceptance or any other Loan
Document pursuant to which it shall become a Lender hereunder, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be delivered to, or be approved by
or satisfactory to, the Administrative Agent or the Lenders on the Effective
Date.
          None of the Arrangers, the Syndication Agents, the Co-Syndication
Agents or the Co-Documentation Agents shall have any duties or obligations under
this Agreement or any other Loan Document (except in its capacity, as
applicable, as a Lender or an Issuing Bank), but all such Persons shall have the
benefit of the indemnities provided for hereunder.
ARTICLE IX
Guarantee
          In order to induce the Lenders to extend credit to the Borrowing
Subsidiaries hereunder and to induce the Issuing Banks to issue Letters of
Credit for the accounts of the Borrowing Subsidiaries hereunder, the Company
hereby irrevocably and unconditionally guarantees the Guaranteed Obligations.
The Company further agrees that the due and punctual payment of the Guaranteed
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any such extension or renewal of any Guaranteed
Obligation.
          The Company waives presentment to, demand of payment from and protest
to any Borrowing Subsidiary of any of its Guaranteed Obligations, and also
waives notice of acceptance of its obligations and notice of protest for
nonpayment and all other notices, demands and protests and formalities of any
kind which may otherwise constitute grounds for relieving the Company of its
obligations hereunder. The obligations of the Company hereunder shall not be
affected by (a) the failure of any Lender or Issuing Bank, as the case may be,
to assert any claim or demand or to enforce any right or remedy against any
Borrowing Subsidiary under the provisions of this Agreement, any other Loan
Document or otherwise; (b) any extension or renewal of any of the Guaranteed
Obligations; (c) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement or any other Loan
Document or agreement; (d) the failure or delay of any Lender or Issuing Bank,
as the



--------------------------------------------------------------------------------



 



69

case may be, to exercise any right or remedy against any other guarantor of the
Guaranteed Obligations; (e) the failure of any Lender or Issuing Bank, as the
case may be, to assert any claim or demand or to enforce any remedy under any
Loan Document or any other agreement or instrument; (f) any default, failure or
delay, willful or otherwise, in the performance of the Guaranteed Obligations;
(g) any lack of validity or unenforceability of this Agreement or any other Loan
Document; (h) any change in ownership of any Borrower or any merger or
consolidation of any Borrower with any other Person, (i) any other circumstance
which may constitute a defense (other than payment in full of the Guaranteed
Obligations) or (j) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of the Company or
otherwise operate as a discharge of the Company as a matter of law or equity or
which would impair or eliminate any right of the Company to subrogation.
          The Company further agrees that its guarantee hereunder constitutes a
promise of payment when due (whether or not any bankruptcy or similar proceeding
shall have stayed the accrual or collection of any of the Guaranteed Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by any Lender or Issuing Bank, as the
case may be, to any balance of any deposit account or credit on the books of any
Lender or Issuing Bank, as the case may be, in favor of any Borrower or
Subsidiary or any other Person.
          The obligations of the Company hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Guaranteed Obligations, any impossibility in the performance of the Guaranteed
Obligations or otherwise.
          The Company further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Guaranteed Obligation is rescinded or must
otherwise be restored by any Lender or Issuing Bank as applicable, upon the
bankruptcy or reorganization of any Borrowing Subsidiary or otherwise.
          In furtherance of the foregoing and not in limitation of any other
right which any Lender or Issuing Bank may have at law or in equity against the
Company by virtue hereof, upon the failure of any Borrowing Subsidiary to pay
any Guaranteed Obligation of such Borrowing Subsidiary when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Company hereby promises to and will, upon receipt
of written demand by the Administrative Agent (which demand shall not be
required if not allowed due to the existence of a bankruptcy or similar
proceeding and is hereby waived by the Company in the event of such
circumstances), forthwith pay, or cause to be paid, to the Administrative Agent
for distribution to the Lenders in cash an amount equal the unpaid principal
amount of such Guaranteed Obligation. The Company further agrees that if payment
in respect of any Guaranteed Obligation shall be due in a currency other than
dollars and/or at a place of payment other than New York and if, by reason of
any legal prohibition, disruption of currency or foreign exchange markets, war
or civil disturbance or other



--------------------------------------------------------------------------------



 



70

event, payment of such Guaranteed Obligation in such currency or at such place
of payment shall be impossible or, in the reasonable judgment of any Lender, not
consistent with the protection of its rights or interests, then, at the election
of such Lender, the Company shall make payment of such Guaranteed Obligation in
dollars (based upon the applicable exchange rate in effect on the date of
payment) and/or in New York, and shall indemnify such Lender against any losses
or expenses (including losses or expenses resulting from fluctuations in
exchange rates) that it shall sustain as a result of such alternative payment.
          Upon payment in full by the Company of any Guaranteed Obligation, each
Lender shall, in a reasonable manner, assign to the Company the amount of such
Guaranteed Obligation owed to such Lender and so paid, such assignment to be pro
tanto to the extent to which the Guaranteed Obligation in question was
discharged by the Company, or make such disposition thereof as the Company shall
direct (all without recourse to any Lender and without any representation or
warranty by any Lender). Upon payment by the Company of any sums as provided
above, all rights of the Company against the applicable Borrowing Subsidiary
arising as a result thereof by way of right of subrogation or otherwise shall in
all respects be subordinated and junior in right of payment to the prior
indefeasible payment in full of all the Guaranteed Obligations owed by such
Borrowing Subsidiary to the Lenders.
ARTICLE X
Miscellaneous
          SECTION 10.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or electronic
communication as contemplated by paragraph (b) below, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:
     (i) if to the Company, to Hess Corporation, 1185 Avenue of the Americas,
New York, New York 10036, Attention of Treasurer (Fax No. (212) 536-8617);
     (ii) if to any Borrowing Subsidiary, to it in care of the Company as
provided in clause (i) above;
     (iii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan &
Agency Services, 1111 Fannin, 10th Floor, Houston, Texas 77002-6925, Attention
of Maria Nina G Guinchard (Fax No. 713-750-2367);
     (iv) if to any Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire;





--------------------------------------------------------------------------------



 



71

     (v) if to an Issuing Bank, to it at the address specified in clause
(iv) above or, if such Issuing Banks shall not also be a Lender, to it at the
address most recently specified by it in a notice delivered to the
Administrative Agent and the Company; and
     (vi) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan &
Agency Services, 1111 Fannin, 10th Floor, Houston, Texas 77002-6925, Attention
of Maria Nina G Guinchard (Fax No. 713-750-2367).
          Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by fax shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient); and notices delivered through electronic communications to the
extent provided in paragraph (b) below shall be effective as provided in such
paragraph.
          (b) Notices and other communications to the Lenders and Issuing Banks
hereunder may be delivered or furnished by electronic communications (including
email and Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. Any notices or
other communications to the Administrative Agent or any Borrower may be
delivered or furnished by electronic communications pursuant to procedures
approved by the recipient thereof prior thereto; provided that approval of such
procedures may be limited or rescinded by any such Person by notice to each
other such Person.
          (c) Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.
          SECTION 10.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or the issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of such Default at the time.

 



--------------------------------------------------------------------------------



 



72

          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Company and the Required Lenders or by the Company and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender and Issuing Bank
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees or
any other amount payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender affected thereby, (iv) change
Section 2.18(b) or 2.18(c) in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender, (v) change
any of the provisions of this Section or the percentage set forth in the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender or (vi) release the Company from its obligations
under Article IX without the written consent of each Lender; provided further
that no amendment, modification or waiver of this Agreement or any provision
hereof that would alter the rights or duties of the Administrative Agent, any
Issuing Bank or the Swingline Lender hereunder shall be effective without the
prior written consent of the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be, and, without limiting the foregoing, any
amendment or other modification of Section 2.21 shall require the prior written
consent of the Administrative Agent, each Issuing Bank and the Swingline Lender.
          SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers
agree to pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of this Agreement or any amendments, modifications or waivers
of the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (ii) all out-of-pocket expenses incurred by
the Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including in connection with any workout, restructuring or
negotiations in respect thereof.
          (b) The Borrowers agree to indemnify the Administrative Agent, each
Arranger, each Syndication Agent, each Documentation Agent, each Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”), against, and hold each Indemnitee
harmless from, any and

 



--------------------------------------------------------------------------------



 



73

all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by an Issuing Bank to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and whether initiated against or by any party
to this Agreement or any other Loan Document, any Affiliate of any of the
foregoing or any third party (and regardless of whether any Indemnitee is a
party thereto); provided, that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or its Affiliates or from a breach of this
Agreement by such Indemnitee.
          (c) To the extent that the Borrowers fail to pay any amount required
to be paid by it to the Administrative Agent, any Issuing Bank or the Swingline
Lender or any Related Party of any of the foregoing, under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent, such Issuing Bank, the Swingline Lender or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent, any Issuing Bank or the Swingline
Lender in connection with such capacity.
          (d) To the extent permitted by applicable law, no Borrower shall
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, (i) for any damages arising from the use by others of information
or other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet), except to the extent
that such damages are determined by a court of competent jurisdiction by a final
and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or from a breach of this Agreement by such
Indemnitee, or (ii) for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.

 



--------------------------------------------------------------------------------



 



74

          (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
          SECTION 10.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), except that no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Borrower without such consent shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (e) of this
Section), the Arrangers, the Syndication Agents, the Documentation Agents and
the Related Parties of the Administrative Agent, the Arrangers, the Syndication
Agents, the Documentation Agents, the Issuing Banks and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
          (b) Any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans and participations in LC Disbursements at the time
owing to it); provided, that (i) each of the Company (provided that (A) in the
case of an assignment to a Lender or an Affiliate of a Lender or to any funds
that invests in bank loans and is administered or managed by a Lender or an
Affiliate of a Lender or (B) upon the occurrence and during the continuance of
an Event of Default, the consent of the Company shall not be required), the
Administrative Agent and, in the case of any assignment of a Commitment, each
Issuing Bank and the Swingline Lender must give their prior written consent to
such assignment (which consent shall not be unreasonably withheld or delayed, it
being agreed that none of the Company, the Administrative Agent, any Issuing
Bank or the Swingline Lender will be deemed to have acted unreasonably if it
refuses to consent to an assignment to an institution whose unsecured long-term
deposit obligations or senior, unsecured, non-credit-enhanced long-term
indebtedness for borrowed money shall not have ratings of at least BBB from S&P
and Fitch and Baa2 from Moody’s, in each case with at least stable outlook),
(ii) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $10,000,000 unless each of the Company and the Administrative Agent
otherwise consent, (iii) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement, except that this clause (iii) shall not apply to rights in
respect of outstanding Competitive Loans, (iv) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, together (except in the case of an assignment by a Lender to one of
its Affiliates or an assignment as a result of any of the events

 



--------------------------------------------------------------------------------



 



75

contemplated by Section 2.19) with a processing and recordation fee of $3,500,
and (v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. Upon acceptance and
recording pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Acceptance, the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 10.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.
          (c) The Administrative Agent, acting for this purpose as an agent of
each Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Acceptance delivered to it and records of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Lenders and the
Issuing Banks shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
          (d) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
          (e) Any Lender may, without the consent of any Borrower, the
Administrative Agent or the Issuing Banks, sell participations to one or more
banks or other entities (each a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal

 



--------------------------------------------------------------------------------



 



76

solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (f) of this Section, each Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.15, 2.16 and
2.17 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.
          (f) A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participations sold to such Participant, unless
the sale of the participations to such Participant is made with the Company’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Company
is notified of the participations sold to such Participant and such Participant
agrees, for the benefit of the Company, to comply with Section 2.17(e) as though
it were a Lender.
          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any such pledge or assignment to a Federal Reserve Bank
or any central bank with jurisdiction over such Lender, and this Section shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledge or assignee for
such Lender as a party hereto.
          SECTION 10.05. Survival. All covenants, agreements, representations
and warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any LC Exposure is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 10.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

 



--------------------------------------------------------------------------------



 



77

          SECTION 10.06. USA PATRIOT Act. Each Lender hereby notifies the
Company that pursuant to the requirements of the USA PATRIOT Act, it is required
to obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify each Borrower in accordance with its
requirements.
          SECTION 10.07. Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under any commitment letter entered into in connection with the
credit facilities established hereunder and any commitment advices submitted in
connection therewith (but do not supersede any other provisions of any such
commitment letter or any fee letter entered into in connection with the credit
facilities established hereunder) that do not by the terms of such documents
terminate upon the effectiveness of this Agreement, all of which provisions
shall remain in full force and effect). Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Agreement.
          SECTION 10.08. Severability. Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 10.09. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and Issuing Bank is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender or Issuing Bank (a) to or for the credit or the account of the
Company against any of and all the obligations of the Company or any Borrower,
and (b) to or for the credit or the account of any Borrower against any of and
all the obligations of such Borrower, now or hereafter existing under this
Agreement held by such Lender or Issuing Bank, irrespective of whether or not
such Lender or Issuing Bank shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender and
Issuing Bank under

 



--------------------------------------------------------------------------------



 



78

this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or Issuing Bank may have. For purposes of
this Section and without limitation, the Guarantee by the Company of the
Guaranteed Obligations shall constitute an obligation of the Company.
          SECTION 10.10. Governing Law; Jurisdiction; Consent to Service of
Process; Process Agent; Waiver of Immunity. (a) This Agreement shall be
construed in accordance with and governed by the law of the State of New York.
          (b) Each Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in the Borough of Manhattan in The City of New
York and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender or Issuing Bank may otherwise
have to bring any action or proceeding relating to this Agreement against any
Borrower or its properties in the courts of any jurisdiction.
          (c) Each Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices to it in Section 10.01. Nothing in
this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law. Each Borrowing Subsidiary that is
not organized in the United States of America, any State thereof or the District
of Columbia hereby irrevocably designates, appoints and empowers the Company as
its process agent to receive for and on its behalf service of process in any
legal action or proceeding arising out of or relating to this Agreement.
          SECTION 10.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED

 



--------------------------------------------------------------------------------



 



79

HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
          SECTION 10.12. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 10.13. Confidentiality. Each of the Administrative Agent, the
Lenders and the Issuing Banks agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, members, partners, officers, employees and
agents, including accountants, legal counsel and other advisers (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority (including (i) any self-regulatory authority, such as the National
Association of Insurance Commissioners and (ii) in connection with a pledge or
assignment permitted under Section 10.04(g)), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions at least as restrictive as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective direct or indirect counterparty (or its advisors)
to any securitization, swap or derivatives transaction relating to the Company,
any of its Subsidiaries and the obligations hereunder, (g) with the consent of
the Company or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender or any Issuing Bank on a nonconfidential
basis from a source other than a Borrower. For the purposes of this Section,
“Information” means all information received from the Borrowers relating to the
Borrowers or their business, other than any such information that is available
to the Administrative Agent, any Lender or any Issuing Bank on a nonconfidential
basis prior to disclosure by the Borrowers; provided that in the case of
information received from the Borrowers after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 



--------------------------------------------------------------------------------



 



80

          SECTION 10.14. No Fiduciary Relationship. Each of the Borrowers agrees
that in connection with all aspects of the transactions contemplated hereby and
any communications in connection therewith, the Borrowers and their Affiliates,
on the one hand, and the Administrative Agent, the Lenders, the Issuing Banks
and their Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty or advisory or
agency relationship on the part of the Administrative Agent, the Lenders, the
Issuing Banks or their Affiliates, and no such duty or relationship will be
deemed to have arisen in connection with any such transactions or
communications. The Administrative Agent, each Lender, each Issuing Bank and
their respective Affiliates may have economic interests that conflict with those
of the Company and the Borrowing Subsidiaries, their respective equityholders
and/or their respective Affiliates.
          SECTION 10.15. Conversion of Currencies. (a) If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.
          (b) The obligations of each party hereto in respect of any sum due to
any other party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrowers agree, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of each party hereto
contained in this Section shall survive the termination of this Agreement and
the payment of all other amounts owing hereunder.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            HESS CORPORATION,
      by   /s/ Robert M. Biglin         Name:   Robert M. Biglin        Title:  
Vice President & Treasurer        HESS OIL AND GAS HOLDINGS INC.,
as a Borrowing Subsidiary,
      by   /s/ John P. Rielly         Name:   John P. Rielly        Title:  
Director        HESS OIL VIRGIN ISLANDS CORPORATION, as a
Borrowing Subsidiary,
      by   /s/ John P. Rielly         Name:   John P. Rielly        Title:  
Vice President and Treasurer        HESS INTERNATIONAL HOLDINGS LIMITED, as
a Borrowing Subsidiary,
      by   /s/ John P. Rielly         Name:   John P. Rielly        Title:  
Director     

[Signature Page to the Credit Agreement]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent, an
Issuing Bank and the Swingline Lender,
      by   /s/ Marshall Trenckmann         Name:   Marshall Trenckmann       
Title:   Vice President        CITIBANK, N.A.,
individually and as an Issuing Bank,
      by   /s/ Andrew Sidforo         Name:   Andrew Sidforo        Title:  
Vice President        THE ROYAL BANK OF SCOTLAND PLC,
individually and as an Issuing Bank,
      by   /s/ Steve Ray         Name:   Steve Ray        Title:   Director     
  THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., individually and as an Issuing Bank,
      by   /s/ S. Hughes         Name:   S. Hughes        Title:   Managing
Director        GOLDMAN SACHS BANK USA, individually and
as an Issuing Bank,
      by   /s/ Mark Walton         Name:   Mark Walton        Title:  
Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., individually and as an
Issuing Bank,
      by   /s/ William W. Stevenson         Name:   William W. Stevenson       
Title:   Vice President        BNP PARIBAS, individually and as an Issuing Bank,
      by   /s/ Claudia Zarate         Name:   Claudia Zarate        Title:  
Director              by   /s/ Francis J. Delaney         Name:   Francis J.
Delaney        Title:   Managing Director        DNB NOR BANK ASA, individually
and as an
Issuing Bank,
      by   /s/ Philip F. Kurpiewski         Name:   Philip F. Kurpiewski       
Title:   Senior Vice President              by   /s/ Cathleen Buckley        
Name:   Cathleen Buckley        Title:   Senior Vice President        WELLS
FARGO N.A., individually and as an
Issuing Bank,
      by   /s/ Mark Oberreuter         Name:   Mark Oberreuter        Title:  
AVP        PNC BANK NATIONAL ASSOCIATION., individually
and as an Issuing Bank,
      by   /s/ Edward M. Tessalone         Name:   Edward M. Tessalone       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
OF HESS CORPORATION

            Name of Institution: Bayerische Landesbank, New York Branch
      by   /s/ Rolf Siebert         Name:   Rolf Siebert        Title:   Senior
Vice President        For any Lender requiring a second signature block:
      by   /s/ Gina Sandella         Name:   Gina Sandella        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
OF HESS CORPORATION

            Name of Institution: The Bank of Nova Scotia
      by   /s/ John Frazell         Name:   John Frazell        Title:  
Director   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
OF HESS CORPORATION

            Deutsche Bank AG New York Branch
      by   /s/ Philippe Sandmeier         Name:   Philippe Sandmeier       
Title:   Managing Director        For any Lender requiring a second signature
block:
      by   /s/ Ming K. Chu         Name:   Ming K. Chu        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
OF HESS CORPORATION

            Name of Institution: HSBC Bank USA N.A.
      by   /s/ John Robinson         Name:   John Robinson        Title:  
Managing Director     

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
OF HESS CORPORATION

            Banco Bilbao Vizcaya Argentaria, S.A. NY Branch
      by   /s/ Luis Ruigomez         Name: Luis Ruigomez        Title: Executive
Director        For any Lender requiring a second signature block:
      by   /s/ Guilherme Gobbo         Name: Guilherme Gobbo        Title: Vice
President
Global Corporate Banking   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
OF HESS CORPORATION

           

Crédit Agricole Corporate and Investment Bank
      by   /s/ David Gurghigian         David Gurghigian        Managing
Director        For any Lender requiring a second signature block:
      by   /s/ Michael Willis         Michael Willis        Managing Director   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
OF HESS CORPORATION

           

Name of Institution: ING Capital LLC
      by   /s/ Cheryl Labelle         Name:   Cheryl Labelle        Title:  
Managing Director   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
OF HESS CORPORATION

            Name of Institution: Mizuho Corporate Bank, Ltd.
      by   /s/ Leon Mo         Name:   Leon Mo        Title:   Authorized
Signatory   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
OF HESS CORPORATION

            Name of Institution: Societe Generale
      by   /s/ Stephen W. Warfel         Name:   Stephen W. Warfel       
Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
OF HESS CORPORATION

            Standard Chartered Bank
      by   /s/ Brendan Herley         Name:   Brendan Herley A2556       
Title:   Director        For any Lender requiring a second signature block:
      by   /s/ Robert K. Reddington         Name:   Robert K. Reddington       
Title:   Credit Document Manager
Credit Documentation Unit;
WB Legal-Americas   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
OF HESS CORPORATION

            Name of Institution: Sumitomo Mitsui Banking Corporation
      by   /s/ Natsuhiro Samejima         Name:   Natsuhiro Samejima       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
OF HESS CORPORATION

            Name of Institution: CIBC Inc.
      by   /s/ Robert W. Casey Jr.         Name:   Robert W. Casey Jr.       
Title:   Executive Director        For any Lender requiring a second signature
block:
      by   /s/ Michael Gewirtz         Name:   Michael Gewirtz        Title:  
Executive Director   

 



--------------------------------------------------------------------------------



 



         

            COMMERZBANK AG, New York and Grand Cayman Branches
      by   /s/ Hans Scholz         Hans Scholz        Director        by   /s/
Barbara Stacks         Barbara Stacks        Assistant Vice President   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
OF HESS CORPORATION

            Name of Institution: Commonwealth Bank of Australia
      by   /s/ Gregory A. Caione         Name:   Gregory A. Caione       
Title:   Head of Natural Resources, Americas   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
OF HESS CORPORATION

            Name of Institution: Intesa Saopaolo S.p.A.
      by   /s/ Sergio Maggioni         Name:   Sergio Maggioni        Title:  
FVP and Head of Business        For any Lender requiring a second signature
block:
      by   /s/ Glen Binder         Name:   Glen Binder        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
OF HESS CORPORATION

            Name of Institution: THE NORTHERN TRUST COMPANY
      by   /s/ Daniel J. Boote         Name:   Daniel J. Boote        Title:  
Senior Vice President     

 



--------------------------------------------------------------------------------



 



Schedule 2.01
Commitments

          Lender   Commitment  
JPMorgan Chase Bank, N.A.
  $ 270,000,000  
Citibank, N.A.
    270,000,000  
Goldman Sachs Bank USA
    270,000,000  
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
    270,000,000  
The Royal Bank of Scotland plc
    270,000,000  
Bank of America, N.A.
    190,000,000  
Bayerische Landesbank, New York Branch
    190,000,000  
BNP Paribas
    190,000,000  
The Bank of Nova Scotia
    190,000,000  
Deutsche Bank AG New York Branch
    190,000,000  
DnB NOR Bank ASA
    190,000,000  
HSBC Bank USA N.A.
    190,000,000  
Banco Bilbao Vizcaya Argentaria, S.A., NY Branch
    120,000,000  
Crédit Agricole Corporate and Investment Bank
    120,000,000  
ING Capital LLC
    120,000,000  
Mizuho Corporate Bank, Ltd.
    120,000,000  
Societe Generale
    120,000,000  
Standard Chartered Bank
    120,000,000  
Sumitomo Mitsui Banking Corporation
    120,000,000  
Wells Fargo, NA
    120,000,000  
CIBC Inc.
    60,000,000  
Commerzbank AG, New York and Grand Cayman Branches
    60,000,000  
Commonwealth Bank of Australia
    60,000,000  
Intesa Sanpaolo S.p.A.
    60,000,000  
PNC Bank National Association
    60,000,000  
The Northern Trust Company
    60,000,000  
Total
  $ 4,000,000,000.00  
 
     

 



--------------------------------------------------------------------------------



 



Schedule 2.06
LC Commitments

          Issuing Bank   LC Commitment  
JPMorgan Chase Bank, N.A.
  $ 500,000,000.00  
Citibank, N.A.
  $ 500,000,000.00  
The Royal Bank of Scotland plc
  $ 500,000,000.00  
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 500,000,000.00  
Goldman Sachs Bank USA
  $ 500,000,000.00  
Bank of America, N.A.
  $ 300,000,000.00  
BNP Paribas
  $ 300,000,000.00  
DNB NoR Bank ASA
  $ 300,000,000.00  
PNC Bank National Association
  $ 300,000,000.00  
Wells Fargo, N.A.
  $ 300,000,000.00  
 
     
Total
  $ 4,000,000,000.00  

 



--------------------------------------------------------------------------------



 



Schedule 3.10
HESS CORPORATION
CONSOLIDATED SUBSIDIARY DEBT
(USD in thousands)

                              Amount due         Total Debt at     within one  
Consolidated Subsidiary Debt     4/14/2011     year  
Samara Nafta Holdings Limited *
    $ 1,759     $ 1,759  
Nuvera fuel Cells Inc.
      33       16  
 
             
 
                 
Total Consolidated Subsidiary Debt
    $ 1,792     $ 1,775  
 
             

 

*   Based on exchange rates as of 3/31/2011

 



--------------------------------------------------------------------------------



 



Schedule 6.01
HESS CORPORATION AND CONSOLIDATED SUBSIDIARIES
EXISTING COMPANY LIENS
(USD in thousands)

              As of   Liens   4/14/2011  
Gas Station Private Placement
  $ 60,680  
Baldpate Platform Lease
    57,212  
Enchilada Platform Lease
    31,840  
Mortgages Payable — Marketing
    1,996  
Samara Nafta Holdings Limited*
    1,759  
Nuvera Fuel Cells Inc.
    33  
 
       
Total Consolidated Secured Debt
  $ 153,520  
 
       

 

*   Based on exchange rates as of 3/31/2011

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to Credit Agreement
FORM OF
ASSIGNMENT AND ACCEPTANCE
          This Assignment and Acceptance (the “Assignment and Acceptance”) is
dated as of the Effective Date set forth below and is entered into by and
between the Assignor (as defined below) and the Assignee (as defined below).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex I attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.
          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the Credit Agreement
(including any letters of credit, guarantees and swingline loans included in
such facility) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity, in each case to the extent related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.

         
1.
  Assignor:    
 
     
 
 
2.
  Assignee:    
 
     
 
 
 
      [an Affiliate of [Lender]][a fund that invests in bank loans and is
administered by [Lender][an Affiliate of a Lender]
 
       
3.
  Borrower:   Hess Corporation and the Borrowing Subsidiaries identified in the
Credit Agreement
 
       
4.
  Administrative Agent:   JPMorgan Chase Bank, N.A., the Administrative Agent
under the Credit Agreement



--------------------------------------------------------------------------------



 



2

         
 
       
5.
  Credit Agreement:   Five-Year Credit Agreement dated as of April [14], 2011
(as amended, supplemented, amended and restated or otherwise modified from time
to time), among Hess Corporation, the Borrowing Subsidiaries party thereto, the
lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent
 
       
6.
  Assigned Interest:1    

                  Aggregate Amount of   Amount of   Percentage Assigned of
Commitment/Revolving   Commitment/Revolving   Commitment/ Credit Exposure for
all   Credit Exposure   Revolving Credit Lenders   Assigned   Exposure2
$
  $         %  

Effective Date:                      ___, 20___ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
 

1   To comply with the minimum assignment amounts set forth in 10.04(b)(ii) of
the Credit Agreement.   2   Set forth, to at least 9 decimals, as a percentage
of the Commitment/Revolving Credit Exposure of all Lenders thereunder.



--------------------------------------------------------------------------------



 



3

The terms set forth in this Assignment and Acceptance are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Name:           Title:           ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Name:           Title:        

         [Consented to]3 and Accepted:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
      By:          Name:           Title:           Consented to:

[ISSUING BANK],4
as Issuing Bank
      By:           Name:           Title:          

 

3   To be included only if the consent of the Administrative Agent is required
by Section 10.04(b)(i) of the Credit Agreement.   4   Consent of each Issuing
Bank is required under Section 10.04(b) of the Credit Agreement.



--------------------------------------------------------------------------------



 



4

          JPMORGAN CHASE BANK, N.A.,5
as Swingline Lender
      By:           Name:          Title:           [Consented to:]6

HESS CORPORATION
      By:           Name:           Title:          

 

5   Consent of the Swingline Lender is required under Section 10.04(b) of the
Credit Agreement.   6   To be included only if the consent of the Company is
required by Section 10.04(b)(i) of the Credit Agreement.



--------------------------------------------------------------------------------



 



 

ANNEX I
HESS CORPORATION CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement and the other Loan Documents as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement and the other Loan Documents, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Lender that is a United States Person
attached to this Assignment and Acceptance is IRS Form W-9 certifying that such
Lender is exempt from United States Federal backup withholding tax, (vi) if it
is a Foreign Lender, attached to this Assignment and Acceptance is any
documentation required to be delivered by it pursuant to Section 2.17 of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement and the other Loan Documents are required
to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest,



--------------------------------------------------------------------------------



 



2

fees and other amounts) to the Assignee whether such amounts have accrued prior
to or on or after the Effective Date. The Assignor and the Assignee shall make
all appropriate adjustments in payments by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.
          3. General Provisions. This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Acceptance may be executed in any
number of counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a one instrument. Delivery of an executed
counterpart of a signature page of this Assignment and Acceptance by telecopy
shall be effective as delivery of a manually executed counterpart of this
Assignment and Acceptance. This Assignment and Acceptance shall be construed in
accordance with and governed by the law of the State of New York.



--------------------------------------------------------------------------------



 



 

EXHIBIT B
to Credit Agreement
FORM OF NOTE
[•], 2011
           FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
[          ] corporation (the “Borrower”), unconditionally promises to pay to
                                             (the “Lender”) the aggregate unpaid
principal amount of all Loans made by the Lender to the Borrower pursuant to the
Five-Year Credit Agreement dated as of April 14, 2011 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”), among Hess Corporation, the Borrowing Subsidiaries party thereto,
the lenders party thereto (including the Lenders identified herein) and JPMorgan
Chase Bank, N.A., as Administrative Agent, on such dates and in such amounts as
are set forth in the Credit Agreement. The amounts payable under the Credit
Agreement may be reduced only in accordance with the terms of the Credit
Agreement. Unless otherwise defined, capitalized terms used herein have the
meanings provided in the Credit Agreement.
           The Borrower also promises to pay interest on the unpaid principal
amount hereof from time to time outstanding from and including the date hereof
until maturity (whether by acceleration or otherwise) and, after maturity, until
paid, at the rates per annum and on the dates specified in the Credit Agreement.
           Payments of both principal and interest are to be made without setoff
or counterclaim in lawful money of the United States of America in same day or
immediately available funds to the account designated by the Administrative
Agent.
           This Note is one of the Notes referred to in, and evidences the Loans
made by the Lender under, the Credit Agreement, to which reference is made for a
statement of the terms and conditions on which the Borrower is permitted and
required to make prepayments and repayments of principal of the indebtedness
evidenced by this Note and on which such indebtedness may be declared to be or
shall automatically become immediately due and payable.
           THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.

            [NAME OF BORROWER]
      By:           Name:           Title:      



--------------------------------------------------------------------------------



 



2

         

LOAN AND PRINCIPAL PAYMENTS

                                                  Amount of     Unpaid          
      Amount     Principal     Principal     Notations   Date     of Loan    
Repaid     Balance     Made By  



--------------------------------------------------------------------------------



 



EXHIBIT C-1
to Credit Agreement
HESS CORPORATION
1185 Avenue of the Americas
New York, NY 10036
Timothy B. Goodell
Senior Vice President
and General Counsel
April 14, 2011
JPMorgan Chase Bank, N.A.
as Administrative Agent
270 Park Avenue
New York, New York 10017
The Lenders and Issuing Banks party to the
   Credit Agreement referred to below from time to time
Ladies and Gentlemen:
          I am the general counsel of Hess Corporation, a Delaware corporation
(the “Company”), and have acted as such in connection with the preparation,
execution and delivery of the Five-Year Credit Agreement, dated as of April 14,
2011 (the “Credit Agreement”), among the Company, Hess Oil and Gas Holdings Inc.
(“HOGH”), Hess Oil Virgin Islands Corporation (“HOVIC”) Hess International
Holdings Limited (“HIHL”, and together with HOGL and HOVIC, the “Borrowing
Subsidiaries”), the several banks and other financial institutions from time to
time parties thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).
          The opinions expressed below are furnished to you pursuant to
Section 4.01(b) of the Credit Agreement. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.
          In rendering the opinions expressed below, I have examined the
following documents:
          (a) the Credit Agreement and any Notes signed by the Company and the
Borrowing Subsidiaries (the Credit Agreement and any such Notes being
hereinafter referred to collectively as the “Transaction Documents”); and
          (b) such corporate documents and records of the Company and the
Borrowing Subsidiaries and such other instruments and certificates of public
officials, officers and representatives of the Company, the Borrowing
Subsidiaries and other Persons as I have deemed necessary or appropriate for the
purpose of this opinion.
          In rendering the opinions expressed below, I have (a) relied as to
certain matters of fact on certificates of the officers of the Company and the
Borrowing Subsidiaries,

 



--------------------------------------------------------------------------------



 



(b) assumed, with your permission, without independent investigation or inquiry,
(i) the authenticity of all documents submitted as originals, (ii) the
genuineness of all signatures on all documents that I have examined (other than
those of the Company or the Borrowing Subsidiaries and officers of the Company
or the Borrowing Subsidiaries) and (iii) the conformity to authentic originals
of documents submitted as certified, conformed or photostatic copies.
          When the opinions expressed below are stated “to the best of my
knowledge,” I have made reasonable and diligent investigation of the subject
matters of such opinions and have no reason to believe that there exist any
facts or other information that would render such opinions incomplete or
incorrect.
          Based upon and subject to the foregoing, I am of the opinion that:
          1. The Company is duly incorporated and is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
corporation.
          2. The Company has the corporate power and authority to own, lease and
operate its properties and to conduct the business in which it is currently
engaged and is duly qualified to transact business as a foreign corporation or
other legal entity and is in good standing or appropriately qualified in each
jurisdiction where its ownership, leasing, or operation of property or the
conduct of its business requires such qualification, except to the extent that
the failure to have such power and authority and the failure to be so qualified
and in good standing does not, in the aggregate, constitute a Material Adverse
Effect.
          3. The Company has the corporate power and authority to make, deliver
and perform its obligations under each Transaction Document to which it is a
party and to borrow under the Credit Agreement. The Company has taken all
necessary corporate action to authorize the borrowings on the terms and
conditions of the Credit Agreement, including its guarantee of the Guaranteed
Obligations, and the other Transaction Documents to which it is a party, and to
authorize the execution, delivery and performance of the Credit Agreement and
each other Transaction Document to which it is a party. No consent or
authorization of, notice to, filing with or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with
(i) the borrowings by any Borrower under the Credit Agreement or the guarantee
by the Company of the Guaranteed Obligations or (ii) the execution, delivery and
performance by any Borrower, or the validity or enforceability against any
Borrower, of each Transaction Document to which it is a party.
          4. Each Transaction Document has been duly executed and delivered on
behalf of each Borrower that is a party thereto. Each Transaction Document
constitutes a legal, valid and binding obligation of each Borrower that is a
party thereto, enforceable against such Borrower in accordance with its terms.
          5. The execution and delivery of each Transaction Document by each
Borrower, the performance by each Borrower of its obligations thereunder, the
consummation of the transactions contemplated thereby, the compliance by each
Borrower with any of the provisions thereof, the borrowings by any Borrower
under the Credit Agreement and the use of proceeds thereof, and the guarantee by
the Company of the Guaranteed Obligations, all as

 



--------------------------------------------------------------------------------



 



provided therein, (a) will not violate (i) in the case of the Company, The
Restated Certificate of the Company and the By-Laws of the Company, (ii) any
requirement of law or any regulation or order of any Governmental Authority
applicable to any Borrower or (iii) any Contractual Obligation of any Borrower
or any of its Subsidiaries, (b) will not result in, or require, the creation or
imposition of any Lien on any of its or their respective assets or properties
pursuant to any such requirement of law (or regulation or order) or Contractual
Obligation or (c) require any license, consent or approval of or notice to or
filing with, any Governmental Authority.
          6. To the best of my knowledge, no litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or
threatened by or against any Borrower or against any of its or their respective
properties or revenues (a) with respect to the Credit Agreement or any of the
other Transaction Documents or (b) which would constitute a Material Adverse
Effect.
          7. None of the Borrowers is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. None of the Borrowers is subject to regulation
under any Federal or state statute or regulation which limits its ability to
incur indebtedness.
          8. The use of proceeds of the Loans, as limited by the provisions of
the Credit Agreement, does not violate Regulations U and X of the Board as in
effect from time to time.
          The opinions set forth in the second sentence of paragraph 4 above are
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law), including, without limitation, concepts of
materiality and reasonableness and an implied covenant of good faith and fair
dealing.
          I am a member of the bar of the State of New York and the opinions
expressed herein are based upon and are limited to the laws of such state, the
General Corporation Law of the State of Delaware and the Federal laws of the
United States of America.

 



--------------------------------------------------------------------------------



 



          This opinion has been rendered solely for your benefit and for the
benefit of your permitted assignees pursuant to Section 10.04 of the Credit
Agreement in connection with the Credit Agreement and the other Transaction
Documents and the transactions contemplated thereby and may not be used,
circulated, quoted, relied upon or otherwise referred to for any other purpose
without my prior written consent; provided, however, that this opinion may be
delivered to your regulators, accountants, attorneys and other professional
advisers and may be used in connection with any legal or regulatory proceeding
relating to the subject matter of this opinion.
Very truly yours,


/s/ Timothy B. Goodell

 



--------------------------------------------------------------------------------



 



EXHIBIT C-2
to the Credit Agreement
FORM OF OPINION FOR THE BORROWING SUBSIDIARIES

1.   With respect to the initial Borrowing Subsidiaries as of April 14, 2011,
the date of the Five-Year Credit Agreement (the “Credit Agreement”), among the
Company, the Borrowing Subsidiaries party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as the Administrative Agent, the form of opinion
shall be in the applicable form of opinion attached as Annex I hereto and in
Exhibit C-1.   2.   With respect to any future Borrowing Subsidiary designated
pursuant to Section 2.20 of the Credit Agreement, the opinions from New York and
applicable local counsel in form and substance reasonably satisfactory to the
Administrative Agent and covering such matters as are substantially similar to
the matters covered or are otherwise reasonably satisfactory to the
Administrative Agent, as to the initial Borrowing Subsidiaries, in the opinions
attached as Annex I hereto and in Exhibit C-1.

 



--------------------------------------------------------------------------------



 



Annex I

 



--------------------------------------------------------------------------------



 



(MAPLES LOGO) [y90872y9087201.gif]
Our ref JMM/603406/20869027v1
JPMorgan Chase Bank, N.A.
as Administrative Agent under the Credit
Agreement (as defined below)
270 Park Avenue
New York, New York 10017
The Lenders and Issuing Banks party to the Credit Agreement
14 April 2011
Dear Sirs
Hess Oil and Gas Holdings Inc. (“HOGHI”) and Hess International Holdings Limited
(“HIHL” and together with HOGHI, the “Borrowing Subsidiaries”)
We have acted as counsel as to Cayman Islands law to Hess Corporation and the
Borrowing Subsidiaries in connection with the Five Year Credit Agreement dated
as of 14 April 2011 (the “Credit Agreement”), among Hess Corporation, Hess Oil
Virgin Islands Corporation, the Borrowing Subsidiaries, the Lenders party
thereto and JPMorgan Chase Bank, N.A. as Administrative Agent.
1 Documents Reviewed
We have reviewed originals, copies, drafts or conformed copies of the following
documents:

1.1   The Certificate of Incorporation and Certificate of Incorporation on
Change of Name and Memorandum and Articles of Association of HOGHI as registered
on 14 September 2000 as amended by special resolution passed on 4 February 2002.

1.2   The Certificate of Incorporation and Certificate of Incorporation on
Change of Name and Memorandum and Articles of Association of HIHL as adopted by
special resolution passed on 18 December 2007.

1.3   The written resolutions of the Board of Directors of HOGHI dated 12
April 2011 (the “HOGHI Resolutions”) and the corporate records of HOGHI
maintained at its registered office in the Cayman Islands.

1.4   The written resolutions of the Board of Directors of HIHL dated 12
April 2011 (the “HIHL Resolutions”) and the corporate records of HIHL maintained
at its registered office in the Cayman Islands.

Maples and Calder
PO Box 309   Ugland House   Grand Cayman   KY1-1104 Cayman Islands
Tel +1 345 949 8066   Fax +1 345 949 8080   www.maplesandcalder.com

 



--------------------------------------------------------------------------------



 



1.5   A Certificate of Good Standing issued by the Registrar of Companies (the
“Certificates of Good Standing”) with respect to each of the Borrowing
Subsidiaries.

1.6   A certificate from a Director of each of the Borrowing Subsidiaries,
copies of which are annexed hereto (the “Director’s Certificates”).

1.7   The Credit Agreement.

1.8   Any Notes executed by the Borrowing Subsidiaries as contemplated by the
Credit Agreement.

The documents referred to in paragraphs 1.7 to 1.8 above are collectively
referred to as the “Transaction Documents”.
2 Assumptions
The following opinion is given only as to, and based on circumstances and
matters of fact existing and known to us on ;the date of this opinion. This
opinion only relates to the laws of the Cayman Islands which are in force on the
date of this opinion. In giving this opinion we have relied (without further
verification) upon the completeness and accuracy of the Director’s Certificates
and the Certificates of Good Standing. We have also relied upon the following
assumptions, which we have not independently verified:

2.1   The choice of the laws of the State of New York as the governing law of
the Transaction Documents has been made in good faith and would be regarded as a
valid and binding selection which will be upheld by the courts of the State of
New York as a matter of the laws of the State of New York and all other relevant
laws (other than the laws of the Cayman Islands).

2.2   Copy documents, conformed copies or drafts of documents provided to us are
true and complete copies of, or in the final forms of, the originals, and
translations of documents provided to us are complete and accurate.

2.3   All signatures, initials and seals are genuine.

2.4   There is nothing under any law (other than the law of the Cayman Islands)
which would or might affect the opinions hereinafter appearing. Specifically, we
have made no independent investigation of the laws of the State of New York.

2.5   In relation to the opinions in paragraphs 3.12 and 3.13 below only, none
of the parties to the Transaction Documents (other than the Borrowing
Subsidiaries) is a company incorporated, or a partnership or foreign company
registered, under applicable Cayman Islands law and all the activities of such
parties in relation to the Transaction Documents and any transactions entered
into thereunder have not been and will not be carried on through a place of
business in the Cayman Islands.

3 Opinions
Based upon, and subject to, the foregoing assumptions and the qualifications set
out below, and having regard to such legal considerations as we deem relevant,
we are of the opinion that:

3.1   Each of the Borrowing Subsidiaries has been duly incorporated as an
exempted company with limited liability and is validly existing and in good
standing under the laws of the Cayman Islands.

2



--------------------------------------------------------------------------------



 



3.2   Each of the Borrowing Subsidiaries has full power and authority under its
Memorandum and Articles of Association to enter into, execute and perform its
obligations under the Transaction Documents and to borrow under the Credit
Agreement.

3.3   The execution and delivery of the Transaction Documents and the
performance by each of the Borrowing Subsidiaries of its obligations thereunder
do not conflict with or result in a breach of any of the terms or provisions of
the Memorandum and Articles of Association of each of the Borrowing Subsidiaries
or any law, public rule or regulation applicable to the Borrowing Subsidiaries
in the Cayman Islands currently in force.

3.4   The execution, delivery and performance of the Transaction Documents have
been authorised by and on behalf of each of the Borrowing Subsidiaries.

3.5   No authorisations, consents, approvals, licences, validations, exemptions
or other acts are required by law from any governmental authorities or agencies
or other official bodies in the Cayman Islands in connection with:

  (a)   the creation, execution or delivery of the Transaction Documents by each
of the Borrowing Subsidiaries;     (b)   subject to the payment of the
appropriate stamp duty, enforcement of the Transaction Documents against each of
the Borrowing Subsidiaries; or     (c)   the performance by each of the
Borrowing Subsidiaries of its obligations under any of the Transaction
Documents.

3.6   No taxes, fees or charges (other than stamp duty) are payable (either by
direct assessment or withholding) to the government or other taxing authority in
the Cayman Islands under the laws of the Cayman islands in respect of:

  (a)   the execution or delivery of the Transaction Documents;     (b)   the
enforcement of the Transaction Documents; or     (c)   payments made under, or
pursuant to, the Transaction Documents.

    The Cayman Islands currently have no form of income, corporate or capital
gains tax and no estate duty, inheritance tax or gift tax.

3.7   Based solely on our search of the Register of Writs and Other Originating
Process (the “Court Register”) maintained by the Clerk of the Court of the Grand
Court of the Cayman Islands from the date of incorporation of each of the
Borrowing Subsidiaries to 12 April 2011 (the “Litigation Search”), the Court
Register disclosed no writ, originating summons, originating motion, petition,
counterclaim nor third party notice (“Originating Process”) nor any amended
Originating Process pending before the Grand Court of the Cayman Islands, in
which either of the Borrowing Subsidiaries is a defendant or respondent.

3.8   Although there is no statutory enforcement in the Cayman Islands of
judgments obtained in the State of New York, a judgment obtained in such
jurisdiction will be recognised and enforced in the courts of the Cayman Islands
at common law, without any re-examination of the merits of the

3



--------------------------------------------------------------------------------



 



    underlying dispute, by an action commenced on the foreign judgment debt in
the Grand Court of the Cayman Islands, provided such judgment:

  (a)   is given by a foreign court of competent jurisdiction;     (b)   imposes
on the judgment debtor a liability to pay a liquidated sum for which the
judgment has been given;     (c)   is final;     (d)   is not in respect of
taxes, a fine or a penalty; and     (e)   was not obtained in a manner and is
not of a kind the enforcement of which is contrary to natural justice or the
public policy of the Cayman Islands.

3.9   The courts of the Cayman Islands will observe and give effect to the
choice of the laws of the State of New York as the governing law of the
Transaction Documents.   3.10   The submission by the Borrowing Subsidiaries in
the Transaction Documents to the exclusive jurisdiction of the Supreme Court of
the State of New York and of the United States District Court of the Southern
District of New York and any appellate court from any thereof is legal, valid
and binding on each of the Borrowing Subsidiaries assuming that the same is true
under the governing law of the Transaction Documents and under the laws, rules
and procedures applying in the courts of Supreme Court of the State of New York
and of the United States District Court of the Southern District of New York.  
3.11   The courts of the Cayman Islands have jurisdiction to give judgment in
the currency of the relevant obligation and statutory rates of interest payable
upon judgments will vary according to the currency of the judgment. If the
Borrowing Subsidiaries become insolvent and are made subject to a liquidation
proceeding, the courts of the Cayman Islands will require all debts to be proved
in a common currency, which is likely to be the “functional currency” of the
Borrowing Subsidiaries determined in accordance with applicable accounting
principles. Currency indemnity provisions have not been tested, so far as we are
aware, in the courts of the Cayman Islands.   3.12   None of the parties to the
Transaction Documents (other than the Borrowing Subsidiaries) is or will be
treated as resident, domiciled or carrying on or transacting business in the
Cayman Islands solely by reason of the negotiation, preparation, enforcement or
execution of the Transaction Documents.   3.13   None of the parties to the
Transaction Documents (other than the Borrowing Subsidiaries) will be required
to be licenced, qualified, or otherwise entitled to carry on business in the
Cayman Islands in order to enforce their respective rights under the Transaction
Documents, or as a consequence of the execution, delivery and performance of the
Transaction Documents.   3.14   It is not necessary to ensure the legality,
validity, enforceability or admissibility in evidence of the Transaction
Documents that any document be filed, recorded or enrolled with any governmental
authority or agency or any official body in the Cayman Islands.   3.15   There
are no usury or interest limitation laws in the Cayman Islands which would limit
the recovery of payments from the Borrowing Subsidiaries in accordance with the
Transaction Documents.

4



--------------------------------------------------------------------------------



 



4 Qualifications

4.1   Cayman Islands stamp duty may be payable if the original Transaction
Documents are brought to or executed in the Cayman Islands.

4.2   To maintain the Borrowing Subsidiaries in good standing under the laws of
the Cayman Islands, annual filing fees must be paid and returns made to the
Registrar of Companies.

4.3   The obligations of the Borrowing Subsidiaries may be subject to
restrictions pursuant to United Nations sanctions as implemented under the laws
of the Cayman Islands and/or restrictive measures adopted by the European Union
Council for Common Foreign and Security Policy extended to the Cayman Islands by
the Order of Her Majesty in Council.

4.4   A certificate, determination, calculation or designation of any party to
the Transaction Documents as to any matter provided therein might be held by a
Cayman Islands court not to be conclusive, final and binding if, for example, it
could be shown to have an unreasonable or arbitrary basis, or in the event of
manifest error.

4.5   We reserve our opinion as to the enforceability of the relevant provisions
of the Transaction Documents to the extent that they purport to grant exclusive
jurisdiction to the courts of a particular jurisdiction as there may be
circumstances in which the courts of the Cayman Islands would accept
jurisdiction notwithstanding such provisions.

4.6   The Litigation Search of the Court Register would not reveal, amongst
other things, an Originating Process filed with the Grand Court which, pursuant
to the Grand Court Rules or best practice of the Clerk of the Courts’ office,
should have been entered in the Court Register but was not in fact entered in
the Court Register (properly or at all).

4.7   In principle the courts of the Cayman Islands will award costs and
disbursements in litigation in accordance with the relevant contractual
provisions but there remains some uncertainty as to the way in which the rules
of the Grand Court will be applied in practice. Whilst it is clear that costs
incurred prior to judgment can be recovered in accordance with the contract, it
is likely that post-judgment costs (to the extent recoverable at all) will be
subject to taxation in accordance with Grand Court Rules Order 62.

4.8   We make no comment with regard to the references to foreign statutes in
the Transaction Documents.

We express no view as to the commercial terms of the Transaction Documents or
whether such terms represent the intentions of the parties and make no comment
with regard to the representations that may be made by the Borrowing
Subsidiaires.
This opinion is addressed to and is for the benefit solely of the addressees
only and permitted assignees pursuant to Section 10.04 of the Credit Agreement
and may not be relied upon by, or disclosed to, any other person without our
prior written consent.

          Yours faithfully
      /s/ Maples and Calder       Maples and Calder             

5



--------------------------------------------------------------------------------



 



Hess Oil and Gas Holdings Inc.
Caledonian Trust (Cayman) Limited
Caledonian House, Dr. Roy’s Drive
P.O. Box 1043GT
Georgetown, B.W.I.
Cayman Islands
April 14, 2011

To:    Maples and Calder
PO Box 309, Ugland House
Grand Cayman
KY1-1104
Cayman Islands

Dear Sirs
Hess Oil and Gas Holdings Inc. (the “Company”)
I, George C. Barry, being a director of the Company, am aware that you are being
asked to provide a legal opinion (the “Opinion”) in relation to certain aspects
of Cayman Islands law. Capitalised terms used in this certificate have the
meaning given to them in the Opinion. I hereby certify that:

1   The Memorandum and Articles of Association of the Company registered on 14
September 2000 remain in full force and effect and are unamended save for the
amendments made by special resolution passed on 4 February 2002.   2   The
Resolutions were signed by all the directors in the manner prescribed in the
Articles of Association of the Company.   3   The shareholders of the Company
have not restricted or limited the powers of the directors in any way. There is
no contractual or other prohibition (other than as arising under Cayman Islands
law) binding on the Company prohibiting it from entering into and performing its
obligations under the Transaction Documents.   4   The Resolutions were duly
adopted, are in full force and effect at the date hereof and have not been
amended, varied or revoked in any respect.   5   The directors of the Company at
the date of Resolutions and at the date hereof were and are as follows. George
C. Barry, Timothy B. Goodell, John B. Hess, Gregory P. Hill and John P. Rielly.
  6   You have been provided with complete and accurate copies of all minutes of
meetings or written resolutions or consents of the shareholders and directors
(or any committee thereof) of the Company (which were duly convened, passed
and/or (as the case may be) signed and delivered in accordance with the Articles
of Association of the Company) and the Certificate of Incorporation, Memorandum
and Articles of Association (as adopted on incorporation and as subsequently
amended) and statutory registers of the Company.





--------------------------------------------------------------------------------



 



7   Prior to, at the time of, and immediately following the execution of the
Transaction Documents the Company was, or will be, able to pay its debts as they
fell, or fall, due and has entered, or will enter, into the Transaction
Documents for proper value and not with an intention to defraud or wilfully
defeat an obligation owed to any creditor or with a view to giving a creditor a
preference.   8   Each director considers the transactions contemplated by the
Transaction Documents to be of commercial benefit to the Company and has acted
bona fide in the best interests of the Company, and for a proper purpose of the
Company, in relation to the transactions which are the subject of the Opinion.  
9   To the best of my knowledge and belief, having made due inquiry, the Company
is not the subject of legal, arbitral, administrative or other proceedings in
any jurisdiction. Nor have the directors or shareholders taken any steps to have
the Company struck off or placed in liquidation, nor have any steps been taken
to wind up the Company. Nor has any receiver been appointed over any of the
Company’s property or assets.   10   The Company is not a central bank, monetary
authority or other sovereign entity of any state and is not a subsidiary, direct
or indirect, of any sovereign entity or state.

I confirm that you may continue to rely on this certificate as being true and
correct on the day that you issue the Opinion unless I shall have previously
notified you personally to the contrary.

                Signature:   /s/ George C. Barry         Director             

2



--------------------------------------------------------------------------------



 



         

Hess International Holdings Limited
Caledonian Trust (Cayman) Limited
Caledonian House, Dr. Roy’s Drive
P.O. Box 1043GT
Georgetown, B.W.I.
Cayman Islands
April 14, 2011

To:    Maples and Calder
PO Box 309, Ugland House
Grand Cayman
KY1-1104
Cayman Islands

Dear Sirs
Hess International Holdings Limited (the “Company”)
I, John P. Rielly, being a director of the Company, am aware that you are being
asked to provide a legal opinion (the “Opinion”) in relation to certain aspects
of Cayman Islands law. Capitalised terms used in this certificate have the
meaning given to them in the Opinion. I hereby certify that:

1   The Memorandum and Articles of Association of the Company registered on 31
October 2003 remain in full force and effect and are unamended save for the
amendments made by special resolution passed on 4 February 2002.   2   The
Resolutions were signed by all the directors in the manner prescribed in the
Articles of Association of the Company.   3   The shareholders of the Company
have not restricted or limited the powers of the directors in any way. There is
no contractual or other prohibition (other than as arising under Cayman Islands
law) binding on the Company prohibiting it from entering into and performing its
obligations under the Transaction Documents.   4   The Resolutions were duly
adopted, are in full force and effect at the date hereof and have not been
amended, varied or revoked in any respect.   5   The directors of the Company at
the date of Resolutions and at the date hereof were and are as follows; Timothy
B. Goodell, John B. Hess, Gregory P. Hill, John P. Rielly and John Simon.   6  
You have been provided with complete and accurate copies of all minutes of
meetings or written resolutions or consents of the shareholders and directors
(or any committee thereof) of the Company (which were duly convened, passed
and/or (as the case may be) signed and delivered in accordance with the Articles
of Association of the Company) and the Certificate of Incorporation, Memorandum
and Articles of Association (as adopted on incorporation and as subsequently
amended) and statutory registers of the Company.   7   Prior to, at the time of,
and immediately following the execution of the Transaction Documents the Company
was, or will be, able to pay its debts as they fell, or fall, due and has
entered, or will

3



--------------------------------------------------------------------------------



 



    enter, into the Transaction Documents for proper value and not with an
intention to defraud or wilfully defeat an obligation owed to any creditor or
with a view to giving a creditor a preference.   8   Each director considers the
transactions contemplated by the Transaction Documents to be of commercial
benefit to the Company and has acted bona fide in the best interests of the
Company and for a proper purpose of the Company, in relation to the transactions
which are the subject of the Opinion.   9   To the best of my knowledge and
belief, having made due inquiry, the Company is not the subject of legal,
arbitral, administrative or other proceedings in any jurisdiction. Nor have the
directors or shareholders taken any steps to have the Company struck off or
placed in liquidation, nor have any steps been taken to wind up the Company. Nor
has any receiver been appointed over any of the Company’s property or assets.  
10   The Company is not a central bank, monetary authority or other sovereign
entity of any state and is not a subsidiary, direct or indirect, of any
sovereign entity or state.

I confirm that you may continue to rely on this certificate as being true and
correct on the day that you issue the Opinion unless I shall have previously
notified you personally to the contrary.

                Signature:   /s/ John P. Rielly         Director               

4



--------------------------------------------------------------------------------



 



DUDLEY, TOPPER and FEUERZEIG, llp

         
attorneys at law
        ______                
george h.t. dudley
  Law House   Mailing Address:
henry l. feuerzeig
  1000 Frederiksberg Gade   P.O. Box 756
gregory h. hodges
  Charlotte Amalie, St. Thomas   St. Thomas, VI 00804-0756
thomas c. o’keefe
  U.S. Virgin Islands 00802-6736   Telephone: (340) 774-4422
chad c. messier
  E-mail: info@dtflaw.com   Facsimile: (340) 715-4400
lisa n. sweet
  Web: www.DTFLaw.com    

April 14, 2011
JPMorgan Chase Bank, N.A.,
     as Administrative Agent, under the Credit Agreement referred to below
c/o JPMorgan Chase Bank, N.A.,
   Loan & Agency Services
   1111 Fannin, 10th Floor
   Houston, Texas 77002

Re:   The Opinion Documents (as that term is defined herein)
DTF File No. 5421-01

The Lenders and Issuing Banks party to the Credit Agreement referred to below
from time to time
Ladies and Gentlemen:
          We are rendering this opinion to you as special U.S. Virgin Islands
counsel to Hess Oil Virgin Islands Corp., a U.S. Virgin Islands corporation
(“HOVIC”) pursuant to Section 4.03(b) of the Five-Year Credit Agreement dated as
of April 14, 2011 (the “Credit Agreement”), among Hess Corporation, Hess Oil and
Gas Holdings Inc., HOVIC, Hess International Holdings Limited, the lenders party
thereto, and JPMorgan Chase Bank, N.A. as Administrative Agent. In connection
therewith, we have reviewed the following documents:

  (1)   the Credit Agreement;     (2)   the Note(s) in the form attached as
Exhibit B to the Credit Agreement (collectively, the “Note”);     (3)   the
Articles of Incorporation, By-laws of HOVIC and all amendments thereto (the
“Charter”);     (4)   the By-laws of HOVIC and all amendments thereto (the
“Bylaws”); and     (5)   the resolutions of HOVIC relating to the foregoing.

          The Credit Agreement and the Note are collectively referred to herein
as the “Opinion Documents.” Capitalized terms used herein and not otherwise
defined shall have the meaning ascribed to them in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



DUDLEY, TOPPER and FEUERZEIG, llp
          We also have examined the original, or copies certified or otherwise
identified to our satisfaction, of such (i) certificates and consents or
approvals of public officials, (ii) certificates of officers and representatives
of HOVIC, and (iii) other records, agreements, instruments and documents, and we
have made such other investigations, as we have deemed relevant or necessary.
          We note that the Opinion Documents provide that they will be governed
by the laws of the State of New York. We call to your attention that we are not
members of the bar of any jurisdiction other than the U.S. Virgin Islands, and,
therefore our opinion is strictly limited to the laws of the Territory of the
U.S. Virgin Islands and to the federal law of the United States to the extent
applicable to the U.S. Virgin Islands, and as to all matters governed by the law
of any other jurisdiction, we express no opinion.
          In our examinations, we have assumed: (a) the genuineness of all
signatures, the authenticity of all documents submitted to us as originals, the
conformity to original documents of all documents submitted to us as certified
or photostatic copies, and the authenticity of the originals of such copies;
(b) the due organization, valid existence and good standing of each of the
parties thereto (other than HOVIC) under the laws of the jurisdictions in which
they are organized; and (c) that each of the parties thereto (other than HOVIC)
has the power and authority to execute and deliver the Opinion Documents and to
perform its obligations thereunder, and that all such actions have been duly and
validly authorized by all necessary proceedings on the part of such parties
(other than HOVIC). We have assumed the due execution and delivery, pursuant to
due authorization, of the Opinion Documents by the parties thereto (other than
HOVIC).
          Whenever our opinion herein with respect to the existence or absence
of facts is qualified by the phrase, “to the best of our knowledge” or “known to
us” or the like, we mean that, during the course of our representation of HOVIC,
we have made inquiry of the officers of HOVIC who by virtue of their position,
would have reason to know of such facts, and no information has come to our
attention which has given us actual knowledge of the existence of facts to the
contrary. In addition, we have relied, as to matters of fact, upon the
representations and certificates of public officials and the representations
made in the Opinion Documents. We have not, however, in rendering this opinion,
undertaken any other independent investigation to determine the existence or
absence of such facts, but have relied upon the representations as described
above, which we have no reason to believe are inaccurate, and the matters within
our files. Further be advised that the phrases “we”, “us” and “our” and the like
are intended to identify only the attorneys of this firm who have given
substantive attention to this matter in representing HOVIC.
          Our opinion with respect to the enforceability of the Opinion
Documents assumes that any party seeking to enforce such instrument(s) will do
so in good faith, and is further subject to the following exceptions,
qualifications and limitations: (a) the effect of applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now existing or
hereafter enacted relating to or affecting the enforcement of creditors and/or

2 



--------------------------------------------------------------------------------



 



DUDLEY, TOPPER and FEUERZEIG, llp
secured parties rights generally; (b) limitations based on general principles of
equity (regardless of whether such enforceability is considered a proceeding in
equity or at law); (c) limitations based on public policy limiting a party’s
right to waive the benefit of statutory or common law provisions; (d) the phrase
“enforceable in accordance with its terms” may not include the availability of
the remedy of specific performance, the remedy of injunctive relief or the
appointment of a receiver as a matter of right, as such matters are subject to
the discretion of the court before which any proceeding therefor may be brought;
and (e) we express no opinion as to the enforceability of any provision of the
Opinion Documents (1) restricting access to legal or equitable remedies,
(2) providing for non-judicial foreclosure, prejudgment remedies, self-help
remedies, liquidated damages or penalties (including, but not limited to,
prepayment fees that are deemed penalties), or the concurrent pursuit of
alternative remedies, (3) purporting to grant exclusive jurisdiction in any
court, (4) purporting to waive personal service in connection with any judicial
process, (5) purporting to waive trial by jury, and (6) purporting to establish
by agreement between the parties, the time at which and the circumstances
pursuant to which a party is entitled to have a judgment entered in connection
with any judicial process; except that it is our opinion that the application of
the limitations and qualifications expressed in (c), (d) and (e) above will not
preclude the judicial enforcement of the obligation of any party to perform
under the Opinion Documents and will not materially interfere with the practical
realization of the benefits intended to be provided to any party by the Opinion
Documents, except for the economic consequences of any procedural delay that may
result from application of the above-referenced limitations and restrictions on
the enforceability of the Opinion Documents.
          In rendering our opinion with respect to the due authorization,
execution and delivery of the Opinion Documents we specifically have relied on
the Certificate of HOVIC’s Secretary, attached hereto as Exhibit A.
          Based upon, and subject to the foregoing, and any other qualifications
set forth herein, we are of the opinion that:
          1. HOVIC has been duly organized, is validly existing and in good
standing under the laws of the U.S. Virgin Islands and has all corporate power
and authority necessary to own its property and carry on its business as
presently conducted. As of the date hereof, HOVIC is a Consolidated Subsidiary
of Hess Corporation.
          2. HOVIC has all corporate power and authority necessary to execute,
deliver and incur its obligations under the Opinion Documents and to perform its
obligations in relation thereto.
          3. The Opinion Documents have been duly authorized, executed and
delivered by HOVIC.
          4. The performance of HOVIC’s obligations contemplated by the Opinion
Documents will not conflict with, or result in the breach of, or constitute a
default

3 



--------------------------------------------------------------------------------



 



DUDLEY, TOPPER and FEUERZEIG, llp
under, (i) the Charter or the Bylaws; (ii) any law in the U.S. Virgin Islands;
(iii) to the best of our knowledge, any writ, injunction, or decree of any
governmental authority applicable to HOVIC; or (iv) to the best of our
knowledge, any contractual restriction binding on or affecting HOVIC.
          5. Assuming that the Opinion Documents are a valid and legally binding
obligation of each party thereto (other than HOVIC), the Opinion Documents
constitute the valid and legally binding obligation of HOVIC, enforceable
against HOVIC in accordance with their terms.
          6. To the best of our knowledge, (i) there is no action, suit or
proceeding before or by any U.S. Virgin Islands court, arbitrator or
governmental agency, body or official, now pending, to which HOVIC is a party to
or to which the business, assets or property of HOVIC is subject and (ii) there
is no such action, suit or proceeding threatened to which HOVIC or the business,
assets or property of HOVIC would be subject, that in the case of either (i) or
(ii), (A) related to the Opinion Documents or (B) could reasonably be expected
to materially adversely affect the validity of the Opinion Documents or the
ability of HOVIC to perform its obligations thereunder.
          7. No consent, approval, authorization, order, filing, registration or
qualification of or with, any Federal or U.S. Virgin Islands governmental agency
or body is required in connection with the execution, delivery and performance
by HOVIC of its borrowing and obligations under the Opinion Documents.
          8. The submission by HOVIC in the Opinion Documents to the exclusive
jurisdiction of the Supreme Court of the State of New York and of the United
States District Court of the Southern District of New York and any appellate
court from any decision thereof is legal, valid and binding on HOVIC assuming
that the same is true under the governing law of the Opinion Documents and under
the laws, rules and procedures applying in the courts of Supreme Court of the
State of New York and of the United States District Court of the Southern
District of New York.
          9. In any action or proceeding in the Territory of the U.S. Virgin
Islands arising out of or relating to the Opinion Documents purporting to be
governed (in whole or in part) by the laws of the State of New York, the
provisions of the Opinion Documents wherein the parties thereto agree that such
Opinion Documents shall be governed by, and be construed in accordance with, the
laws of the State of New York, would be recognized and given effect by the
courts of the U.S. Virgin Islands. This opinion is qualified in that the courts
of the U.S. Virgin Islands, and the courts of the United States of America
sitting in the U.S. Virgin Islands and applying the principles of conflicts of
laws applied by the courts of the U.S. Virgin Islands, may apply laws other than
the internal laws of New York insofar as the rights or obligations under the
Opinion Documents of any party thereto may be affected by:

4



--------------------------------------------------------------------------------



 



DUDLEY, TOPPER and FEUERZEIG, llp

  (i)   due organization or existence of each such party, the corporate or
equivalent power of such party to enter into, execute, deliver or perform such
documents, the due authorization of the entry into, execution, delivery and
performance of such document by all necessary corporate or equivalent action on
the part of such party, and similar matters governed by the laws of the
jurisdiction of such party’s organization;     (ii)   procedural laws and rules
of the U.S. Virgin Islands, and related matters (including, without limitation,
statutes and rules with respect to personal or subject matter jurisdiction,
service of process, necessary parties, prior exhaustion of remedies as against
principals, rights of subrogation, rights of guarantors, evidence, limitations
of action, venue, joinder of parties, matters of due process of law, and similar
matters);     (iii)   internal laws of the U.S. Virgin Islands, judicial
decisions and general principles of equity affecting the availability of
remedies or of equitable relief, including, without limitation, specific
performance or equitable remedies;     (iv)   fraudulent transfer laws and
fraudulent conveyance laws of the U.S. Virgin Islands or of other jurisdictions;
    (v)   federal laws of the United States of America; or     (vi)   internal
laws and judicial decisions of the U.S. Virgin Islands applicable to real
property (or interests therein) located in the U.S. Virgin Islands, including,
without limitation, those affecting the creation, perfection, priority and
enforcement of liens and security interests, title to real property, the
creation, reservation, transfer and termination of interests or estates in real
property, and enforcement of agreements relating to real property and the
measure of damages for a breach of any such agreement.

     In rendering the foregoing opinion with respect to the choice of New York
law provisions contained in the Opinion Documents, we have relied upon the
following:

  (i)   that numerous and substantial communications directly between the
parties to the Opinion Documents took place or originated or were received in
New York;     (ii)   that substantial negotiations relating to the Opinion
Documents took place in New York or pursuant to interstate communications with
parties located in New York;

5



--------------------------------------------------------------------------------



 



DUDLEY, TOPPER and FEUERZEIG, llp

  (iii)   that the Opinion Documents were executed, delivered and accepted in
New York, and the closing of the transactions contemplated in the Opinion
Documents will take place in New York;     (iv)   that payments pursuant to the
Opinion Documents will be received in New York; and     (v)   that the
Administrative Agent maintains a place of business in New York.

          10. The U.S. Virgin Islands has adopted the Uniform Enforcement of
Foreign Judgments Act at 5 Virgin Islands Code Section 551 et seq. (the “Foreign
Judgments Act”) so that by filing a copy of any foreign judgment, as defined in
Section 552 and 553 of the Foreign Judgments Act, in the Office of the Superior
Court of the U.S. Virgin Islands, such judgment shall be treated in the same
manner as a judgment of the Superior Court of the U.S. Virgin Islands, subject
to the provisions and limitations set forth in the Foreign Judgments Act.
          11. It is not necessary under the laws of U.S. Virgin Islands that the
Administrative Agent or any of the Lenders and Issuing Banks be licensed,
qualified or entitled to carry on business in the U.S. Virgin Islands (a) by
reason of the execution or performance of the Opinion Documents or (b) in order
to enable any of them to enforce their respective rights under the Opinion
Documents and none of them is or will be deemed to be resident, domiciled,
carrying on business or subject to taxation in the U.S. Virgin Islands by reason
of the execution, performance or enforcement of any other Opinion Documents.
          12. No stamp, documentary or similar tax will be levied by the
Government of the U.S. Virgin Islands for the execution, delivery and
performance of the Credit Agreement, the Note or related instruments.
          13. It is not necessary to ensure the legality, validity,
enforceability or admissibility in evidence of the Opinion Documents that any
document be filed, recorded or enrolled with any Governmental Authority of the
U.S. Virgin Islands. With respect to the enforceability of the Opinion
Documents, we express no opinion with respect to the efficacy, priority or
perfection of any lien purportedly grounded in or based upon such documents or
any of them.

6



--------------------------------------------------------------------------------



 



DUDLEY, TOPPER and FEUERZEIC, llp
          This opinion speaks only as of the date hereof and we disclaim any
obligation to advise you of any change in this opinion after the date hereof.
This opinion is given solely for your benefit and the benefit of your counsel,
and may not be relied upon by any other person or entity, except for any
assignee, successor or participant to the Credit Agreement.

            Very truly yours,

Dudley, Topper and Feuerzeig, LLC
      By:   /s/ Thomas C. O’Keefe         Thomas C. O’Keefe, Esq.             

7



--------------------------------------------------------------------------------



 



 

EXHIBIT D
to Credit Agreement
[Letterhead of Issuing Bank]
FORM OF
NOTICE OF LC ACTIVITY
[insert date]
Hess Corporation
1185 Avenue of the Americas
New York, New York 10036
Facsimile: (212) 536-8617
Attention: Treasurer
JPMorgan Chase Bank, N.A.,
as the Administrative Agent
Loan & Agency Department
1111 Fannin
Houston, TX 77002
Facsimile: (713) 427-6307
Attention: Maria Nina G Guinchard
          Re:    HESS CORPORATION — NOTICE OF LC ACTIVITY
Ladies and Gentlemen:
          This Notice of LC Activity is delivered to you pursuant to
Section 2.06(b) of the Five-Year Credit Agreement dated as of April [14], 2011
(as amended, supplemented, amended and restated or otherwise modified from time
to time, the “Credit Agreement”), among Hess Corporation, a Delaware corporation
(the “Company”), the Borrowing Subsidiaries party thereto, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as the Administrative Agent. Unless
otherwise defined herein, terms used herein have the meanings provided in the
Credit Agreement.
          The undersigned Issuing Bank hereby gives you notice pursuant to
Section 2.06(b) of the Credit Agreement that [the Issuing Bank [issued]
[amended] [renewed] [extended] a Letter of Credit pursuant to a Notice of LC
Request from [the Company][name of Borrowing Subsidiary]]1. A copy of such
Letter of Credit [(as so [amended] [renewed] [extended])] is attached hereto as
Exhibit A. The beneficiary of such Letter of Credit is __________. The stated
amount of such Letter of Credit is $_________. Such Letter of Credit was issued
on __________ [and the [amendment] [renewal] [extension] thereof became
effective on _________________]. As of the date hereof, $___________ of such
Letter of Credit has been
 

1   In the case of a Notice of LC Activity delivered in connection with an
expiry of, or a drawing under a Letter of Credit, identify the applicable Letter
of Credit and specify such expiration date or the amount of such drawing.



--------------------------------------------------------------------------------



 



2

drawn on. The expiration date of such Letter of Credit is ___________ ___,
_____. [Issuing Bank to add any other information with respect to the amendment,
renewal, extension or expiry of, or drawing under, such Letter of Credit as the
Administrative Agent may reasonably request.]

                    ,    as Issuing Bank,            By:           Name:        
  Title:      



--------------------------------------------------------------------------------



 



 

         

Exhibit A
[See Attached Letter of Credit]



--------------------------------------------------------------------------------



 



 

EXHIBIT E
to Credit Agreement
[Letterhead of Company/Borrowing Subsidiary]
FORM OF
NOTICE OF LC REQUEST
[insert date]

                as the Issuing Bank,    
 
             
 
             
Facsimile:
       
 
       
Attention:
       
 
       

JPMorgan Chase Bank, N.A.,
as the Administrative Agent
Loan & Agency Department
1111 Fannin
Houston, TX 77002
Facsimile: (713) 427-6307
Attention: Maria Nina G Guinchard
          Re:    HESS CORPORATION — NOTICE OF LC REQUEST
Ladies and Gentlemen:
          This Notice of LC Request is delivered to __________, as an issuing
bank (the “Issuing Bank”), pursuant to Section 2.06(b) of the Five-Year Credit
Agreement dated as of April 14, 2011 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), among
HESS CORPORATION, a Delaware corporation (the “Company”), the Borrowing
Subsidiaries party thereto, the Lenders party thereto, and JPMorgan Chase Bank,
N.A., as the Administrative Agent. Unless otherwise defined herein, capitalized
terms used herein have the meanings provided in the Credit Agreement.
          1. [We request that a Letter of Credit (the “Letter of Credit”) be
issued as provided herein. The amount of the Letter of Credit is $_____________.
After giving effect to the issuance of the Letter of Credit, (i) the aggregate
LC Exposure will not exceed the aggregate Commitments, (ii) the portion of the
LC Exposure attributable to Letters of Credit issued by the Issuing Bank will
not exceed the LC Commitment of the Issuing Bank (unless otherwise agreed by the
Issuing Bank) and (iii) the sum of the Total Exposures of all the Lenders will
not exceed the sum of the Commitments of all the Lenders.] [We request that the
[identify Letter of Credit] (the “Letter of Credit”) be [amended] [renewed]
[extended] as provided herein. After giving effect to the [amendment] [renewal]
[extension] of the Letter of Credit, (i) the aggregate LC Exposure



--------------------------------------------------------------------------------



 



2

will not exceed the aggregate Commitments, (ii) the portion of the LC Exposure
attributable to Letters of Credit issued by the Issuing Bank will not exceed the
LC Commitment of the Issuing Bank (unless otherwise agreed by the Issuing Bank)
and (iii) the sum of the Total Exposures of all the Lenders will not exceed the
sum of the Commitments of all the Lenders.]
          2. The proposed date of the requested [issuance] [amendment] [renewal]
[extension] of the Letter of Credit is __________ __, ____ (which is a Business
Day).
          3. The expiration date of the Letter of Credit is____________ __,
______.8
          4. [Company/Borrowing Subsidiary to add any other information
necessary to prepare, amend, renew or extend the Letter of Credit (including
amount of Letter of Credit, name and address of the beneficiary thereof, drawing
conditions, etc.).]
          The undersigned Financial Officer of the Company [and the Borrowing
Subsidiary] certifies that each of the conditions precedent to the proposed
issuance set forth in Section[s] 4.02 [and 4.03]9 of the Credit Agreement has
been satisfied.
          The Company [and [name of Borrowing Subsidiary]] has caused this
Notice of LC Request to be executed and delivered by a Financial Officer of the
Company [and [name of Borrowing Subsidiary]] this ___ day of __________, _____.

            HESS CORPORATION
      by           Name:           Title:           [NAME OF BORROWING
SUBSIDIARY]
      by           Name:           Title: ]        

 

8   Insert date that is no less than 30 Business Days prior to the Maturity
Date. The Maturity Date and the Availability Period, as such terms are used in
the Credit Agreement in reference to any Issuing Bank or any Letter of Credit
issued by such Issuing Bank, may not be extended with respect to any Issuing
Bank without the prior written consent of such Issuing Bank.   9   Insert in the
case of any letters of credit issued for the account of a Borrowing Subsidiary.



--------------------------------------------------------------------------------



 



 

EXHIBIT F-1
to Credit Agreement
[FORM OF]
     BORROWING SUBSIDIARY AGREEMENT dated as of [          ], among HESS
CORPORATION, a Delaware corporation (the “Company”), [Name of Borrowing
Subsidiary], a [               ] corporation (the “New Borrowing Subsidiary”),
and JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”).
          Reference is made to the Five-Year Credit Agreement dated as of April
[14], 2011 (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Credit Agreement”), among the Company, the Borrowing
Subsidiaries party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as the Administrative Agent. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.
          Under the Credit Agreement, the Lenders have agreed, upon the terms
and subject to the conditions therein set forth, to make Loans to, and issue
Letters of Credit for the account of, the Company and the Borrowing
Subsidiaries. The Company and the New Borrowing Subsidiary desire that the New
Borrowing Subsidiary become a Borrowing Subsidiary under the Credit Agreement.
The Company and the New Borrowing Subsidiary represent that the New Borrowing
Subsidiary is a Significant Subsidiary incorporated or organized, as applicable,
under the laws of [   ]. The Company represents that the representations and
warranties of the Company in the Credit Agreement are true and correct in all
material respects on and as of the date hereof after giving effect to this
Agreement. The Company agrees that the Guarantee of the Company contained in the
Credit Agreement will apply to the Guaranteed Obligations of the New Borrowing
Subsidiary. Upon execution of this Agreement by each of the Company, the New
Borrowing Subsidiary and the Administrative Agent, the New Borrowing Subsidiary
shall be a party to the Credit Agreement and shall constitute a “Borrowing
Subsidiary” for all purposes thereof, and the New Borrowing Subsidiary hereby
agrees to be bound by all provisions of the Credit Agreement, and will be liable
for the observance and performance of all of the obligations of a Borrowing
Subsidiary under the Credit Agreement (including as a Borrower thereunder) to
the same extent as if it had been one of the original parties to the Credit
Agreement, including, without limitation, Section 10.03 thereof.
          THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------



 



2

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their authorized officers as of the date first appearing
above.

            HESS CORPORATION,
      by           Name:           Title:           [NAME OF NEW BORROWING
SUBSIDIARY],
      by           Name:           Title:           JPMORGAN CHASE BANK, N.A.,
as
Administrative Agent,
      by           Name:           Title:      



--------------------------------------------------------------------------------



 



 

         

EXHIBIT F-2
to Credit Agreement
[FORM OF]
BORROWING SUBSIDIARY TERMINATION
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below
Loan & Agency Department
1111 Fannin
Houston, TX 77002
Facsimile: (713) 427-6307
Attn: Maria Nina G Guinchard
[Date]
Ladies and Gentlemen:
          The undersigned, Hess Corporation, a Delaware corporation (the
“Company”), refers to the Five-Year Credit Agreement dated as of April [14],
2011 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”), among the Company, Borrowing Subsidiaries
party thereto, the Lenders and JPMorgan Chase Bank, N.A., as the Administrative
Agent. Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.
          The Company hereby terminates the status of [          ] (the
“Terminated Borrowing Subsidiary”) as a Borrowing Subsidiary under the Credit
Agreement. The Company represents and warrants that no Loans made to, or Letters
of Credit issued for the account of, the Terminated Borrowing Subsidiary are
outstanding as of the date hereof and that all amounts payable by the Terminated
Borrowing Subsidiary in respect of interest and/or fees or in respect of Letters
of Credit (and, to the extent notified by the Administrative Agent or any
Lender, any other amounts payable under the Credit Agreement) pursuant to the
Credit Agreement have been paid in full on or prior to the date hereof.
Notwithstanding the termination of the status of [          ] as a Borrowing
Subsidiary under the Credit Agreement, the Company agrees that nothing shall
affect its obligations under Article IX of the Credit Agreement with respect to
any Guaranteed Obligations incurred prior to the date hereof or any of its
obligations that survive the repayment in full of the Loans, the expiration or
termination of the Commitments or the termination of the Credit Agreement, as
provided in Section 10.05 of the Credit Agreement.

            Very truly yours,

HESS CORPORATION,
      by           Name:           Title:        